 
 
 
Exhibit 10.2

OPERATING LEASE


between


WO GRAND HOTEL, LLC,


Landlord


And




PLEASANT VALLEY 350 CATERING ASSOCIATES, L.L.C.,


Tenant


Leased Property:

 
Catering Facility
Wilshire Grand Hotel
350 Pleasant Valley Way
West Orange, New Jersey
 
 
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
ARTICLE 1     Demise and Term
1
ARTICLE 2     Taxes and Common Area Expenses
3
ARTICLE 3     Tenant’s Use and Operating Covenants
8
ARTICLE 4     Operating and Improvement Fund and Required Improvements
13
ARTICLE 5     Electricity and Utilities
15
ARTICLE 6     Tenant’s Changes
16
ARTICLE 7     Notices
19
ARTICLE 8     Subordination; Attornment
20
ARTICLE 9     Default and Remedies
21
ARTICLE 10   Reentry by Landlord
22
ARTICLE 11   Surrender
23
ARTICLE 12   Tenant’s Insurance
24
ARTICLE 13   Non-Liability, Indemnification and Costs
27
ARTICLE 14   Brokerage
28
ARTICLE 15   Landlord’s Liability; Tenant’s Remedies
29
ARTICLE 16   Assignment, Mortgaging, Subletting
29
ARTICLE 17   Furniture, Fixtures and Equipment
29
ARTICLE 18   Compliance with Laws
30
ARTICLE 19   Repairs
31
ARTICLE 20   Landlord’s Access
31
ARTICLE 21   Signs
32
ARTICLE 22   Hazardous Material
32
ARTICLE 23   Casualty
33
ARTICLE 24   Condemnation
34
ARTICLE 25   Estoppel Certificate
34

 
 
i

--------------------------------------------------------------------------------


 
ARTICLE 26   Miscellaneous
34
ARTICLE 27   Guaranty.
37

 
EXHIBIT A Floor Plan of Facility
A-1
EXHIBIT B Floor Plan of Premises
B-1 
EXHIBIT C Landlord’s Reservations
C-1


This index is included only as a matter of convenience of reference and shall
not be deemed or construed in any way to define or limit the scope of the
following Lease or the intent of any provision thereof.

ii

--------------------------------------------------------------------------------




OPERATING LEASE




OPERATING LEASE (this “Lease”), dated as of September _____, 2005, between WO
GRAND HOTEL, LLC, a New Jersey limited liability company, having an address c/o
Wilshire Enterprises, Inc. One Gateway Center, 10th Floor, Newark, New Jersey
07102 (“Landlord) and PLEASANT VALLEY 350 CATERING ASSOCIATES, L.L.C., a New
Jersey limited liability company with an address at 131 U.S. Route 46, Suite 45,
Lodi, New Jersey 07644 (“Tenant”).


 RECITALS:
WHEREAS,
 
1.       Landlord is the owner of certain real property and the improvements
located thereon including, without limitation, a hotel, catering facility and
restaurant complex, known collectively as the Wilshire Grand Hotel and located
at 350 Pleasant Valley Way, West Orange, New Jersey (collectively, the
“Facility”), a floor plan of the first floor of which is annexed hereto and made
a part hereof as Exhibit A; and
 
2.     Landlord, as seller, and 350 Pleasant Valley Hotel Associates, L.L.C., as
buyer, have entered into a Hotel Purchase Agreement dated of even date herewith
(the “Purchase Agreement”) pursuant to which Landlord agreed to sell to such
buyer and such buyer agreed to acquire from Landlord, the Facility, upon the
terms and conditions set forth in the Purchase Agreement;
 
3.     350 Pleasant Valley Hotel Associates, L.L.C. is an affiliate of Tenant,
having common ownership with Tenant;
 
4.     In connection with the Purchase Agreement and prior to the closing
thereunder, Tenant desires to use and occupy the portion of the Facility
currently being used as a catering facility and Landlord is agreeable thereto,
subject to and upon the terms, covenants and conditions set forth herein.
 
    NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration the receipt and sufficient of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:


ARTICLE 1


Demise and Term


1.01     Landlord hereby leases to Tenant, and Tenant hereby hires from
Landlord, upon and subject to the terms, covenants, provisions and conditions of
this Lease, the following (the “Leased Property”):


(a)       the portion of the first floor of the Facility shown hatched on the
floor plan annexed hereto as Exhibit B and made a part hereof (the “Premises”);
and


(b)      the FF&E (as hereinafter defined).


Tenant acknowledges that the floor plan annexed hereto as Exhibit B is solely
for the purpose of identifying the Premises and nothing set forth in this Lease
shall be construed to be a representation or covenant as to the dimensions
and/or square foot area of the Premises. Tenant acknowledges that the floor plan
annexed hereto as Exhibit A is solely for the purpose of identifying the
Facility and nothing set forth in this Lease shall be construed to be a
representation or covenant as to the dimensions and/or square foot area of the
Facility.
 
 

 
1

--------------------------------------------------------------------------------


 
1.02     The term of this Lease (the “Term”) shall commence on the date hereof
(the “Commencement Date”), and shall end on the earliest to occur of the
following (the “Expiration Date”): (i) the date of any expiration or termination
of the Purchase Agreement, (ii) December 29, 2005 (provided that if, and only
if, the Scheduled Closing Date (as defined in the Purchase Agreement) is duly
extended pursuant to Section 9.1 of the Purchase Agreement, then the date
“December 29, 2005” set forth in this clause shall be deemed to be the earlier
of (x) the adjourned Closing Date (as defined in the Purchase Agreement)
pursuant to the Purchase Agreement and (y) March 28, 2006, or (iii) the date
such Term shall sooner cease and terminate as herein provided. For all purposes
of this Lease, the term “Business Day” shall mean any Monday through Friday that
is not a New Jersey State or Federal holiday for which financial institutions or
post offices are generally closed in the State of New Jersey. The foregoing
notwithstanding, only if the Closing (as defined in the Purchase Agreement)
shall actually occur on the Scheduled Closing Date (as defined in the Purchase
Agreement, and as same may be adjourned pursuant to the Purchase Agreement), and
if Buyer shall request a reasonable period prior to the Scheduled Closing Date,
then immediately prior to the Closing (but subject to the Closing actually
occurring) the Term shall be extended to the date two (2) days after Closing,
but such extension shall be without liability or obligation on the part of
Landlord (and this exculpation of Landlord shall survive the Closing and the
extension of the term).


1.03     Tenant acknowledges delivery of possession of the Leased Property and
accepts the Leased Property in its “as is” condition on the Commencement Date.
Tenant further acknowledges that it has had full opportunity to inspect the
Leased Property and the Facility and to review such documents and records as it
deems necessary or appropriate concerning the Leased Property and the Facility,
including, without limitation, the condition of the soil, subsoil, surface or
other physical condition of the Facility; the existence or non existence of
hazardous or toxic materials, wastes or substances or archaeological matters,
the fitness or suitability of the Leased Property for any particular use or
purpose, applicable restrictive covenants, governmental laws, rules,
regulations, and limitations; the zoning subdivision, use, density, location or
development of the Facility; the necessity or availability or unavailability of
any rezoning, zoning variances, conditional use permits, special management area
permits, building permits, environmental impact statements, certificates of
occupancy and other governmental permits, approvals or acts; the physical
condition of the Leased Property and the Facility, including but not limited to,
the structural elements, foundation, roof, appurtenances, access, landscaping
and electrical, mechanical, HVAC, plumbing, sewage, and utility systems,
facilities and appliances (if any), the Facility’s compliance or non-compliance
with any building code, OSHA, the ADA and other Legal Requirements (as such
terms are hereinafter defined), the size, dimension, or topography of the Leased
Property and the Facility and surface, soil geologic, drainage, flooding or
groundwater conditions or other physical conditions and characteristics of or
affecting the Leased Property and the Facility or adjoining land. Tenant
represents that it is not relying on any representation or warranty of Landlord
or Landlord’s agents or employees with respect to the condition of the Leased
Property and Tenant waives any claim or action against Landlord in respect
thereof. Landlord makes no warranty or representation, express or implied, in
respect of the Leased Property or any part thereof, either as to its fitness for
use, design or condition for any particular use or purpose or otherwise, or as
to the quality of the material or workmanship therein, latent or patent, it
being agreed that all such risks are to be borne by Tenant. Tenant further
acknowledges and agrees that Landlord has no obligation to perform any work,
supply any materials, incur any expense or make any alterations or improvements
to the Leased Property to prepare the Leased Property for Tenant’s occupancy.

 
2

--------------------------------------------------------------------------------


 
1.04     During the Term, Tenant, its agents, employees, contractors, guests and
invitees shall have the non-exclusive right to use, in common with Landlord and
other tenants and occupants of the Facility, and their agents, employees,
contractors, guests and invitees, the parking and landscaped areas, common
entrances, exits, roadways, streets, curbs, driveways and delivery areas of the
Facility that are designated by Landlord for common use at the Facility (the
“Common Areas”). Landlord makes no representation as to the condition, use or
otherwise with respect to the Common Areas. The Common Areas shall be subject to
the exclusive control and management of Landlord and Landlord shall have the
right to establish, modify, change and enforce reasonable rules and regulations
with respect to the Common Areas, including, without limitation, with respect to
the parking areas, for the proper care and operation of same, and Tenant agrees
to abide by and conform with such rules and regulations. Landlord shall have the
right, without liability to Tenant, to close any part of the Common Areas for
such time as may be necessary for the repair, maintenance or replacement thereof
and/or to make modifications to the Common Areas as Landlord deems necessary or
desirable. Tenant agrees that it shall not use any portion of the Common Areas
in any manner which would unreasonably or materially interfere with the use
thereof by Landlord and/or any other occupant of the Facility and their agents,
employees, contractors, guests and invitees. Except as expressly provided in
this Lease, Tenant shall have no right to use any facilities or services of the
Facility.


1.05     Notwithstanding any provision of this Lease to the contrary, in no
event may Tenant, its employees, contractors, agents, guests and invitees
(“Tenant Parties”) use more than an aggregate of 125 parking spaces at the
Facility (the “Parking Areas”), it being acknowledged by Tenant that all of such
parking spaces shall be at the rear of the Facility and that some or all of
these parking spaces may be unstriped or unmarked. Tenant acknowledges that the
Restaurant Tenant has been granted certain exclusive parking rights pursuant to
the Restaurant Lease and Tenant agrees that no Tenant Party shall park vehicles
in any area exclusively reserved for use by the Restaurant Tenant (as such area
may change from time to time) Tenant further acknowledges that the number of
spaces in the Parking Areas that are available for use by Tenant Parties may be
insufficient to accommodate Tenant’s parking requirements and that Tenant may be
required to locate alternate parking for Tenant Parties from time to time, which
may include arrangements for valet parking for guests (without expense to
Landlord) at Tenant’s events in the Premises. Tenant agrees to provide such
valet parking whenever so requested by Landlord. Tenant’s employees and
contractors shall park their vehicles only in such portions of the Parking Areas
that are located in the rear of the Facility. Except as otherwise herein
provided, Tenant Parties shall park trucks and delivery vehicles only in those
portions of the Parking Areas at the rear of the facility that Landlord from
time to time shall designate to Tenant, and no trucks may be parked anywhere in
the Parking Areas except for delivery purposes. To the extent that Tenant’s
contractors require parking in other portions of the Parking Areas in connection
with the performance of their work in the Premises, such contractors shall park
their vehicles only in those portions of the Parking Areas as Landlord may from
time to time reasonably designate for that purpose.


ARTICLE 2
 
Taxes and Common Area Expenses


2.01     For the purposes of this Lease the words and terms which follow shall
have the following meanings:


(a)     “Common Area Expenses” shall mean any and all costs and expenses
incurred by Landlord in connection with the repair, maintenance and operation of
the Common Areas or which otherwise are costs of repair, maintenance and/or
operation of improvements, equipment, fixtures, and/or building systems shared
by or servicing the Premises and other areas of the Facility (including without
limitation exterior repair and maintenance, and repair and maintenance of
building systems) (“Shared Facilities”), including, but not limited to the
following: (i) repair, maintenance and cleaning (interior and exterior) of
Common Areas and Shared Facilities, (ii) holiday decorations, (iii) the cost of
all insurance carried by Landlord applicable to the Facility (such insurance not
being limited to the Common Areas or the Shared Facilities, but to include all
Landlord’s insurance respecting the Facility, including, without limitation, the
hotel portion of the Facility) including, without limitation, primary and excess
liability, fire and extended coverage, vandalism and all broad form coverage;
(iv) supplies; (v) all charges for permits, approvals and authorizations
required pursuant to applicable Legal Requirements; (vi) the cost of
landscaping, site maintenance and refuse and snow removal including but not
limited to curb cuts, curbs, and sidewalks adjacent to the Facility; (vii)
repair and maintenance of the canopy, if any over the sidewalks; and (viii) cost
of operating, servicing, maintaining, repairing and replacing the security,
fire-alarm and other life-safety, and traffic systems.
 

 
3

--------------------------------------------------------------------------------


 
(b)     “Taxes” shall mean any and all real estate taxes, assessments and
special assessments, governmental levies, municipal taxes, county taxes, village
taxes and school taxes, business improvement district assessments, special ad
valorem levies, and any other governmental charges levied, assessed or imposed
upon or with respect to the Facility including water charges and sewer rents, by
any municipal or other governments or governmental bodies or authorities. If at
any time during the Term the methods of taxation prevailing on the date hereof
shall be altered so that in lieu of, or as an addition to or as a substitute
for, the whole or any part of such taxes, assessments, charges and levies now
imposed on real estate, there shall be levied, assessed or imposed (x) a tax,
assessment, levy, imposition, license fee or charge wholly or partially as a
capital levy or otherwise on the rents received therefrom, or (y) any other such
additional or substitute tax, assessment, levy, imposition, fee or charge, then
all such taxes, assessments, levies, impositions, fees or charges or the part
thereof so measured or based shall be deemed to be included within the term
“Taxes” for the purposes hereof, but only to the extent such tax is imposed
exclusively upon owners or lessees of real property and provided such tax is
computed as if the Facility were the only property of Landlord. Except as set
forth in the preceding sentence, the term “Taxes” shall, exclude any net income,
franchise or “value added” tax, inheritance tax, gift or succession or transfer
tax, capital stock, mortgage recording or estate tax imposed or constituting a
lien upon Landlord, its members or partners or all or any part of the Facility.


(c)     “Tax Year” shall mean the fiscal year for real estate tax purposes
adopted by the taxing authority occurring during the Term.


(d)     “CAM Statement” shall mean a statement in writing setting forth the
amount payable by Tenant on account of Common Area Expenses.


(e)     “Tax Statement” shall mean a statement in writing setting forth the
amount payable by Tenant on account of Taxes.


(f)     “Tenant’s Proportionate Tax Share” shall mean (a) thirty percent (30.0%)
for the period from the date of this Lease until the date immediately preceding
the date four (4) months after the date of this Lease and (b) thirty nine and
six tenths percent (39.6%) for the period from and after the date four (4)
months after the date of this Lease.


(g)     “Tenant’s Proportionate CAM Share” shall mean thirty percent (30.0%).


(h)     “Tenant’s Proportionate Utility Share” shall mean (a) twenty three
percent (23%) for the period from the date of this Lease until the date
immediately preceding the date fourteen weeks after the date of this Lease and
(b) twenty-eight percent (28%) for the period from and after the date fourteen
(14) weeks after the date of this Lease.


(i)     “Utility Costs” shall mean any and all costs and expenses incurred by
Landlord for heat, ventilation, air-conditioning, electricity, gas, and/or any
other utility furnished to the Facility or any part thereof (excluding, however,
phone service, cable or computer service, and water service), including, without
limitation, the hotel portion of the facility, the Common Areas, and/or the
Premises, together with all applicable taxes, impositions, service charges,
surcharges, premium time charges, standby charges, reservation charges, and all
other charges of the provider of such utility service.
 
4

--------------------------------------------------------------------------------


 
(j)      “Utility Statement” shall mean a statement in writing setting forth the
amount payable by Tenant on account of Utility Costs.
 
2.02     Tenant shall pay to Landlord an amount equal to Tenant’s Proportionate
Tax Share of Taxes for each Tax Year during which any portion of the Term
occurs, prorated to reflect the portion of the Tax Year occurring during the
Term (“Tenant’s Tax Amount”). Tenant shall pay to Landlord one twelfth (1/12th)
of Tenant’s Tax Amount on the first day of each month during the Term on account
of Tenant’s Tax Amount (partial months to be prorated), as same may be adjusted
as hereafter provided. The parties confirm that Tenant shall pay $10,075.66 per
month (partial months to be prorated) on account of Tenant’s Tax Amount for the
period from the date hereof until and including January 29, 2006, and $13,723.61
per month (partial months to be prorated) on account of Tenant’s Tax Amount
thereafter, subject to adjustment as hereinafter provided. If the Taxes for any
Tax Year shall be adjusted by the taxing authority during the Term, or if
Tenant’s Tax Amount otherwise shall change in accordance with the provisions of
this Lease, or if the monthly amounts above specified must be revised to
accurately reflect Tenant’s Tax Amount, Landlord shall furnish Tenant with
notice of such adjustment and the corresponding adjustment in Tenant’s monthly
payment on account of Tenant’s Tax Amount. If the Taxes for the Tax Year are
adjusted such that the total amount paid by Tenant is less than Tenant’s Tax
Amount, Tenant shall pay the amount of such deficiency to Landlord within then
(10) days after Landlord shall furnish to Tenant a Tax Statement therefor. If
the total amount paid by Tenant for any Tax Year exceeds Tenant’s Tax Amount,
then provided Tenant is not in default under this Lease in respect of any
monetary obligation of Tenant (without regard to any notice or cure period) or
in default beyond any applicable notice and cure period in respect of any other
obligation of Tenant under this Lease, Landlord shall pay the amount of such
excess simultaneously with delivery of such Tax Statement to Tenant
Notwithstanding any provision of this Lease to the contrary, if as a result of
any work or improvements performed by Tenant in the Premises, any assessment is
imposed or Taxes shall increase (a “Tenant Improvement Tax”), Tenant shall be
solely responsible for such Tenant Improvement Tax and for purposes of this
Lease the term Tenant’s Tax Amount shall include any such Tenant Improvement
Tax. Tenant’s obligation to pay Tenant’s Tax Amount shall survive the expiration
or sooner termination of this Lease.


2.03     Tenant shall pay to Landlord an amount equal to Tenant’s Proportionate
CAM Share of Common Area Expenses for each calendar year in which any portion of
the Term occurs, prorated to reflect the portion of the calendar year occurring
during the Term (“Tenant’s CAM Amount”). Promptly following the Commencement
Date Landlord shall furnish to Tenant a CAM Statement setting forth Landlord’s
estimate of Common Area Expenses for the 2005 calendar year (each calendar year
in which any portion of the Term occurs, a “Computation Year”). Tenant shall pay
to Landlord on the first day of each month during the Term one-twelfth (1/12) of
the amount shown on such CAM Statement (partial months to be prorated), as same
may be adjusted as hereafter provided. If Landlord’s estimate of Tenant’s CAM
Amount for any Computation Year shall change at any time, Landlord shall furnish
Tenant with notice of such adjustment and the corresponding adjustment in
Tenant’s monthly payment on account of Tenant’s CAM Amount. Following the end of
each Computation Year Landlord shall furnish Tenant with a CAM Statement showing
the actual Common Area Expenses for the Computation Year prorated to reflect the
portion of the Computation Year occurring during the Term and Tenant’s
Proportionate CAM Share thereof. If the total amount paid by Tenant on account
of Common Areas Expenses is less than the amount shown on such CAM Statement,
Tenant shall pay the amount of such deficiency to Landlord within twenty (20)
days after Landlord shall furnish the CAM Statement to Tenant. If the total
amount paid by Tenant exceeds the amount shown on such CAM Statement, then
provided Tenant is not in default under this Lease, Landlord shall pay the
amount of such excess to Tenant simultaneously with the delivery of such CAM
Statement to Tenant. Tenant’s obligation to pay Common Area Expenses shall
survive the expiration or sooner termination of this Lease.
 
5

--------------------------------------------------------------------------------


 
2.04     Tenant shall pay to Landlord an amount equal to Tenant’s Proportionate
Utility Share of Utility Costs for each calendar year in which any portion of
the Term occurs, prorated to reflect the portion of the calendar year occurring
during the Term (“Tenant’s Utility Amount”). Promptly following the Commencement
Date Landlord shall furnish to Tenant a Utility Statement setting forth
Landlord’s estimate of Utility Costs for the 2005 calendar year. Tenant shall
pay to Landlord, on the first day of each month during the Term, one-twelfth
(1/12) of the amount shown on such Utility Statement (partial months to be
prorated), as same may be adjusted as hereafter provided. If Landlord’s estimate
of Tenant’s Utility Amount for any Computation Year shall change at any time,
Landlord shall furnish Tenant with notice of such adjustment and the
corresponding adjustment in Tenant’s monthly payment on account of Tenant’s
Utility Amount. Following the end of each Computation Year Landlord shall
furnish Tenant with a Utility Statement showing the actual Utility Costs for the
Computation Year prorated to reflect the portion of the Computation Year
occurring during the Term and Tenant’s Proportionate Utility Share thereof. If
the total amount paid by Tenant on account of Utility Costs is less than the
amount shown on such Utility Statement, Tenant shall pay the amount of such
deficiency to Landlord within twenty (20) days after Landlord shall furnish the
Utility Statement to Tenant. If the total amount paid by Tenant exceeds the
amount shown on such Utility Statement, then provided Tenant is not in default
under this Lease, Landlord shall pay the amount of such excess to Tenant
simultaneously with the delivery of such CAM Statement to Tenant. Tenant’s
obligation to pay Utility Costss shall survive the expiration or sooner
termination of this Lease.


2.05     Tenant shall pay to Landlord three hundred dollars ($300) per month, on
the first day of each month (partial months to be prorated), commencing on the
Commencement Date, representing the agreed upon payment by Tenant to Landlord
for water consumed at the Premises (“Tenant’s Water Amount”).


2.06     Each Tax Statement, CAM Statement and Utility Statement (as the case
may be, a “Statement”) shall be conclusive and binding upon Tenant, unless
Tenant gives notice to Landlord within sixty (60) days after receipt of such
Statement, of Tenant’s election to have Tenant’s designated (in such notice)
Approved CPA (as hereinafter defined) examine such of Landlord’s books and
records (collectively, “Records”) as are directly relevant to the Statement in
question. In making such examination, Tenant agrees, and shall cause its
designated Certified Public Accountant to agree, to keep confidential (i) any
and all information contained in such Records and (ii) the circumstances and
details pertaining to such examination and any dispute or settlement between
Landlord and Tenant arising out of such examination; and Tenant will confirm and
cause its Certified Public Accountant to confirm such agreement in a separate
written agreement, if requested by Landlord. Pending the resolution of any
contest pursuant to the terms hereof, Tenant shall continue to pay all sums as
determined to be due in the first instance by such Statement and upon the
resolution of such contest, appropriate adjustment shall be made in accordance
therewith. For purposes of this Lease, an “Approved CPA” shall mean a certified
public accountant, licensed in the State of New Jersey, who is not an Affiliate
(as hereinafter defined) of Tenant and is reasonably acceptable to Landlord, and
who is not paid a fee or commission based in whole or in part on the amount of
any reduction in the amounts payable by Tenant.


2.07     Tenant shall pay “Tenant Charges” consisting of all Taxes, Common Area
Expenses, Utility Costs, Tenant’s Water Amount and all other sums of money as
shall become due from and payable by Tenant to Landlord under this Lease, all to
be paid in lawful money of the United States of America to Landlord at its
office, or such other place, or to such agent, and at such place, as Landlord
may designate by written notice to Tenant. Such payment of Tenant Charges shall
be by check, subject to collection. Tenant covenants and agrees to pay all
Tenant Charges promptly when due without notice or demand therefor and without
any abatement, deduction or setoff for any reason whatsoever, except as
otherwise provided herein. Tenant’s obligation to pay Tenant Charges which have
accrued prior to the expiration or termination of this Lease shall survive the
expiration or termination of this Lease.
 
6

--------------------------------------------------------------------------------


 
2.08     No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the correct amount of the Tenant Charges shall be deemed to be other
than a payment on account, nor shall any endorsement or statement on any check
or any letter accompanying any check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance or pursue any other remedy in this Lease
or at law provided.


2.09     If Tenant shall fail to pay Tenant Charges due hereunder for more than
seven (7) days after the same becomes due and payable, Tenant shall pay Landlord
a late charge of five cents ($0.05) for each dollar of such Tenant Charges as
shall not have been paid to Landlord within said seven (7) day period; provided,
however, that if Tenant shall default in the timely payment of any Tenant Charge
on the date due more than two (2) times, then commencing with the third such
event Tenant shall pay a late charge of five cents ($0.05) for each dollar of
such Tenant Charges as shall not have been paid to Landlord on the date due, and
such late charge shall be deemed to be Tenant Charges. Such late charge shall be
without prejudice to any of Landlord’s rights and remedies hereunder or at law
for nonpayment of rent, shall be in addition thereto and shall be deemed to be
Tenant Charges.


2.10     If Tenant shall fail to pay any Tenant Charges by the date ten (10) day
after the date on which such payment is due, in addition to (and not in lieu of)
the late charge provided for Section 2.07 hereof, Tenant shall pay interest
thereon at the rate which is the lesser of (i) ten (10%) percent per annum or
(ii) the maximum rate of interest allowed by applicable law(s), if any, then
prevailing, from the date on which such installment or payment is due to the
date of payment thereof, and such interest shall be deemed to be Tenant Charges;
provided, however, that if Tenant shall default in the timely payment of any
Tenant Charge on the date due more than two (2) times, then commencing with the
third such event Tenant shall pay interest thereon at the rate of ten (10%)
percent per annum or the maximum rate of interest allowed by applicable law(s),
if any, then prevailing, from the date on which such installment or payment is
due to the date of payment thereof. Such interest charge shall be without
prejudice to any of Landlord’s rights and remedies hereunder or at law for
nonpayment of rent, shall be in addition thereto and shall be deemed to be
Tenant Charges.


2.11     Anything herein to the contrary notwithstanding if, in the reasonable
judgment of Landlord, it is possible to determine or to reasonably estimate
whether there has been any overpayment or underpayment by Tenant of any Tenant’s
Tax Amount, Tenant’s Cam Amount, Tenant’s Utility Amount, or any other Tenant
Charge, respecting any period of time, prior to the expiration of the applicable
Tax Year or Computation Year, as the case may be, Landlord shall have the right,
but not the obligation, prior to the end of the applicable Tax Year or
Computation Year, as the case may be, to furnish a Statement showing the actual
(or Landlord’s reasonable estimate of) Tenant’s Tax Amount, Tenant’s Cam Amount,
Tenant’s Utility Amount, or other Tenant Charge for the applicable period. If
the total amount paid by Tenant on account of the applicable Tenant Charge is
less than the amount shown on such Statement, Tenant shall pay the amount of
such deficiency to Landlord within twenty (20) days after Landlord shall furnish
the Statement to Tenant (or, if sooner, simultaneously with the Closing under
the Purchase Agreement). If the total amount paid by Tenant exceeds the amount
shown on such Statement, then provided Tenant is not in default under this
Lease, Landlord shall pay the amount of such excess to Tenant simultaneously
with the delivery of such Statement to Tenant. This provision shall survive the
expiration or termination of this Lease.
 
7

--------------------------------------------------------------------------------


 
ARTICLE 3
 
Tenant’s Use and Operating Covenants


3.01     Subject to and in accordance with the provisions of this Lease, Tenant
shall use the Leased Property for the operation of a first-class, full service
catering facility for on-premises events. Tenant agrees not to permit or suffer
the use of the Leased Property for any other business or purpose. 


3.02     Tenant, recognizing that the Facility has been developed and is
maintained as a first-class hotel and restaurant complex and as an additional
inducement to Landlord to enter into this Lease, covenants and agrees that at
all times during the Term, the business to be conducted in the Premises,
including, but not limited to, the (i) amenities, services, staffing, appearance
and deportment of personnel, sales methods and advertising, and (ii) quality and
presentation of food and beverages, menu, décor, style of furnishing, lighting
and other appurtenances, and (iii) quality, condition, and utility of the
equipment, and machinery used in connection therewith, will be in conformity
with customary standards of practice among comparable facilities in Essex
County, New Jersey and shall conform in all respects to the reasonable standards
of the Facility consistent with the foregoing as communicated by Landlord to
Tenant from time to time during the Term and all applicable Legal Requirements
(collectively, the “Operating Standard”); it being understood and agreed that
(i) the parties contemplate that the Operating Standard as applicable to the
standards and quality of food and service for catering services are in all
events intended to equal or exceed those of the catering services operating in
the vicinity of the Facility known as Ridgefield Regency Caterers (of Bloomfield
Avenue, Verona, NJ), Mayfair Farms Caterers (of Eagle Rock Avenue, West Orange,
NJ), and Main Event Caterers (of Englewood, NJ) (the “Approved Off-Premises
Caterers”), and (ii) the use of any caterer at the Premises other than the
Approved Off-Premises Caterers shall require the prior written consent of
Landlord in each instance (not to be unreasonably withheld or delayed provided
such other caterer meets the Operating Standard). Tenant agrees that its failure
to operate the Leased Property in accordance with the Operating Standard shall
be a material default under this Lease. In no event may Tenant use or permit the
use of the Premises for a cabaret, discothèque or bar or for any obscene or
pornographic purposes or any nude or semi-nude performances and Tenant will not
bring or permit any obscene or pornographic material on the Premises. For
purposes hereof “pornographic” is defined as any object, writing or other
material or any activity with prurient appeal or that is concerned with lewd or
prurient sexual activity; and “obscene” is defined as it is in N.J.S. Section
2C:34-2 and 34-3.


3.03     Neither Tenant nor any Affiliate of Tenant shall or shall have any
right to, without Landlord’s prior written consent in Landlord’s sole
discretion, use the name “Wilshire” or any derivation thereof (either alone or
in combination with any other words) to identify Tenant’s business or
operations, whether at the Premises or otherwise, Landlord shall (except as may
be otherwise specifically provided in the Purchase Agreement) have and retain
all property rights in and the right to use the name “Wilshire” and “Wilshire
Grand Hotel” and any other name of the Facility and Landlord shall have the
absolute right to change the name of the Facility at any time and from time to
time, upon reasonable prior notice to Tenant. Tenant shall have no property
right to any such name whether or not same becomes associated with Tenant’s
business at the Facility. For purposes of this Lease, an “Affiliate” of Tenant
means any entity that directly or indirectly controls, is controlled by, or is
under common control with Tenant and “control” shall mean possession of the
power to direct or cause the direction of the policies and management of Tenant,
whether by ownership of voting securities, contract or otherwise.
 
8

--------------------------------------------------------------------------------


 
3.04     Landlord makes no representation that Tenant may lawfully use the
Premises for any purpose, including without limitation the use permitted
hereunder, and Tenant specifically acknowledges that no certificate of occupancy
or any other certificate, permit or approval has been issued with respect to the
Premises. Tenant agrees to make prompt, complete and full application to the
applicable governmental authority for a permanent unconditional certificate of
occupancy for the Premises approving the use thereof as a catering facility and
Tenant shall, at Tenant’s sole cost and expense (except as otherwise expressly
provided in Article 4 of this Lease), diligently and expeditiously prosecute
such application, including, but not limited to, by performing all work, making
all alterations and taking all other action as may be required in order to
obtain such certificate of occupancy. Upon receipt of such certificate of
occupancy, Tenant shall maintain same in full force and effect during the Term.


3.05     Tenant shall not at any time use or occupy the Leased Property or the
Facility, or suffer or permit anyone to use or occupy the Leased Property, which
in any manner (i) violates any certificate of occupancy (including any temporary
certificate of occupancy) issued with respect to the Premises or any applicable
certificate of occupancy (including any temporary certificate of occupancy)
issued with respect to the Facility; (ii) causes or is liable to cause injury to
the Leased Property or the Facility or any equipment, facilities or systems
therein; (iii) constitutes a violation of any Legal Requirements or the
requirements of insurance bodies; (iv) impairs or tends to impair the proper and
economic maintenance, operation and repair of the Facility and/or its equipment,
facilities or systems; (v) repeatedly or habitually annoys or inconveniences
other tenants or occupants of the Facility; (vi) constitutes a nuisance, public
or private; (vii) makes unobtainable from reputable insurance companies
authorized to do business in the State of New Jersey any fire insurance with
extended coverage, or liability, elevator, boiler or other insurance at standard
rates required to be furnished by Landlord under the terms of any mortgages
covering the Facility; or (viii) discharges objectionable fumes, vapors or odors
into the Facility’s flues or vents or otherwise.


3.06     Tenant, at its sole cost and expense, shall (i) procure, comply with
and thereafter maintain all necessary licenses, permits, certificates and other
permissions required from time to time by any governmental authority having
jurisdiction over the Facility and the Leased Property, for the proper and
lawful operation of Tenant’s business in the Premises and the use thereof or
which from time to time may become or are necessary with respect to any
alteration, repair or improvement of the Leased Property, (ii) submit copies of
all such licenses, permits and certificates to Landlord, for its inspection upon
request and in all events prior to Tenant opening the Premises for the conduct
of business, and (iii) submit copies of new or renewal licenses, permits and
certificates, expiring during the term of this Lease at least twenty (20) days
before such expiration. Tenant shall, at its sole cost and expense, but
utilizing Landlord’s designated contractor, maintain all fire detection and
fighting equipment and all appurtenances thereto which have been or are
hereafter installed in the Leased Property. If any governmental authority having
jurisdiction over the Facility and the Leased Property shall require additional
fire fighting or detection equipment, Tenant agrees to install and (utilizing
Landlord’s contractor, as aforesaid) maintain such equipment at its sole cost
and expense.


3.07     Tenant further covenants and agrees that Tenant will, at Tenant’s sole
cost and expense:


(i)     clean the interior and exterior of the windows and doors (including, in
each case, the frames therefor) in the Premises and in the perimeter walls
thereof whenever in the judgment of Landlord necessary but in no event less
frequently than on a quarterly basis;


(ii)     keep the Leased Property clean, and in a neat, sanitary condition; keep
the duct work to the main vertical risers clean in a manner and under conditions
satisfactory to Landlord; keep all plumbing in the Leased Property and sanitary
systems and installations serving the Leased Property in a good state of repair
and operating condition to the points they connect with the main vertical risers
and stacks of the Facility;

 
9

--------------------------------------------------------------------------------


 
(iii)     as soon as practicable and in any event within five (5) days after any
glass (including mirrors) in the Leased Property and the perimeter and demising
walls thereof is broken or cracked, including a so-called “bulls eye” break in
the glass, replace such glass with matching glass of similar kind and quality
and as may be necessary or desirable in connection with such replacement, repair
or replace the frames for such glass, and in the event Tenant shall fail to so
replace such glass and if necessary repair or replace such frames as aforesaid
in a manner satisfactory to Landlord, then Landlord, upon ten (10) days notice
to Tenant, may replace the glass, if necessary, and repair or replace such
frames on Tenant’s behalf and Tenant shall, within ten (10) days after
Landlord’s demand therefor, pay to Landlord as Additional Rent the reasonable
costs incurred by Landlord in so doing. Throughout the Term, Tenant shall keep
all glass in the Leased Property and in the perimeter and demising walls
thereof, the frames for such glass, and any lettering and ornamentation on such
glass insured against damage (including temporary repairs) for the benefit of
Tenant, Landlord, Landlord’s managing agent and any Superior Mortgagee or
Superior Lessor (as such terms are hereinafter defined) whose name is furnished
to Tenant by Landlord, furnishing Landlord with a separate policy or policies
for such glass insurance, in such form and placed with such carriers as are
required pursuant to the provisions of Article 12 of this Lease;


(iv)     keep the Leased Property free from rats, mice, insects and other vermin
and, maintain a contract with a competent rodent, roach, insect or vermin
exterminating company providing extermination services not less frequently than
monthly;


(v)     contract for the removal of rubbish and refuse from the Leased Property
with a contractor who is reasonably satisfactory to Landlord and bag and remove
all rubbish and other debris from the Leased Property daily during hours and
through areas designated by Landlord under conditions approved by Landlord;


(vi)     install any necessary grease traps and other apparatus and keep same
clean and maintained in good order and repair for the purpose of preventing any
stoppage or interference with the general plumbing or sewerage system of the
Facility emanating from the Leased Property and promptly remove and/or repair
any stoppage or interference with such plumbing or sewerage system; and


(vii)     maintain a fire suppression system in compliance with applicable Legal
Requirements in good working condition.


3.08     Tenant shall not (i) permit or allow the sale or offering for sale of
food or beverages from the Leased Property for off-premises consumption, (ii)
distribute, anywhere in the vicinity of the Facility, circulars, flyers or any
other type of printed advertisement or announcements, (iii) or keep or permit to
be kept any animals (except seeing-eye dogs) in or about the Facility.

10

--------------------------------------------------------------------------------


 
3.09     (a)     Promptly following the Commencement Date Tenant shall establish
an office at a location in the Premises to be approved by Landlord (the area of
which shall not exceed 900 square feet) and shall arrange for such staffing
utilizing Tenant’s own personnel, office machinery, supplies and telephone
service (including a telephone number separate from Landlord’s telephone number
at the Facility) as may be required for the proper operation of the business to
be conducted in the Premises in accordance with the Operating Standard,
including but not limited to, receiving and accepting reservations for catering
and other events to be held at the Premises (“Reservations”). Landlord agrees to
transfer telephone calls for Tenant received at Landlord’s switchboard, to
Tenant’s office telephone line and Tenant agrees to pay the incremental labor
cost incurred by Landlord in connection therewith. Tenant shall maintain a
written schedule of rates and charges for events to be held in the Premises
which rates and charges shall be commercially reasonable and shall be subject to
Landlord’s prior written approval (which approval shall not be unreasonably
withheld or delayed). Tenant shall furnish such scheduled rates and charges to
Landlord upon request from time to time; and such rates approved by Landlord
shall be utilized by Tenant for all events at the Premises (unless Landlord
otherwise shall specifically agree in writing). Prior to accepting any
Reservation, Tenant shall submit to Landlord, for Landlord’s approval, the name
and address of the party making the Reservation (the “Reserving Party”), the
date and time of the proposed Reservation, a brief description of the event, a
reasonable estimate of the charges and such other information as Landlord shall
reasonably request. Landlord shall not unreasonably withhold its consent to any
Reservation submitted by Tenant, provided that Landlord may reject any
Reservation if Landlord has received a Reservation for the same date and during
hours that conflict with the Reservation submitted by Tenant. Subject to the
foregoing, Tenant agrees to accept Reservations for events requiring an
off-premises caterer to provide food and beverages, including, without
limitation, events at which only kosher food and beverages may be served
(“Special Reservations”); and in respect of such Special Reservations Tenant
shall (at reasonable prices approved by Landlord) provide the room, set up,
kitchen use (if the kitchen is then operational) (including, but not limited to,
by making the kitchen available for inspection and cleaning, prior to the date
of the Special Reservation) and similar services customarily supplied in such
circumstances. Any off-premises caterer supplying food and/or beverages to the
Premises shall be subject to Landlord’s approval (except for an Approved
Off-Premises Caterer) and Tenant shall permit any off-premises caterer approved
by Landlord to use the Leased Property in connection with any Special
Reservation. If Tenant receives a request for any Special Reservation which is
approved by Landlord in accordance with the provisions of this Section 3.09,
Tenant will provide all reasonable cooperation in connection with any such
Special Reservation. Notwithstanding any provision of this Section 3.09 to the
contrary, Tenant agrees to honor, for its account, (i) all Reservations accepted
by Landlord prior to the date hereof and any deposits made therefor, including,
but not limited to the Reservations on the dates set forth on Exhibit C annexed
hereto, and (ii) any Reservation made by Landlord after the date hereof provided
same does not conflict with a Reservation previously approved by Landlord in
accordance with the provisions of this Section 3.09. Tenant shall keep records
and books of account in which full, true and correct entries in all material
respects will be made of dealings and transaction in relation to the business
and affairs of Tenant. Subject to the provisions of this Section 3.09(a), Tenant
shall not enter into, accept, amend, revise, cancel or terminate any Reservation
without the prior consent of Landlord (not to be unreasonably withheld or
delayed). It is understood that Landlord makes no representation, warranty or
guaranty concerning the Reservations set forth on Exhibit C, and Landlord shall
have no liability or obligation to Tenant, nor shall Tenant have any rights or
remedies as against Landlord or this Lease, if any party to any of the
Reservations set forth on Exhibit C shall fail to honor its obligations in
connection with any such Reservations, or otherwise shall default in connection
therewith or cause any damage to Tenant in connection therewith.
 
(b)     Tenant shall deliver to Landlord, immediately upon receipt, all
deposits, reservation fees and similar advance payments, whether in cash, by way
of letter of credit or otherwise and held as security for the performance of the
obligations of the parties to all of the Reservations, including without
limitation Special Reservations (“Reservation Deposits”), together with such
documents of assignment, if any, as Landlord from time to time may request.
Landlord shall segregate the Reservation Deposits from monies of Landlord (it
being agreed that cash Reservation Deposits shall be held by Landlord in a
non-interest bearing account of Landlord), and, within a reasonable period of
time after request by Tenant therefor (provided such request by Tenant is made
at a reasonable time and in accordance with the terms of the Reservation) shall
disburse the Reservation Deposit (or the applicable portion thereof) (i) to
Tenant, when and if Landlord reasonably believes (based on written
substantiation by Tenant) that such Reservation Deposit is payable to Tenant as
a result of (1) a cancellation of the respective Reservation on terms which
entitle Tenant to keep and retain the Reservation Deposit or (2) the performance
by Tenant of Tenant’s obligations respecting the Reservation on terms which
entitle Tenant to keep and retain the Reservation Deposit, or (ii) to the other
party to the Reservation, when and if Landlord reasonably believes that such
Reservation Deposit is payable to such party as a result of (1) a cancellation
of the respective Reservation on terms which entitle such party to a return of
the Reservation Deposit or (2) the failure of performance by Tenant of Tenant’s
obligations respecting the Reservation on terms which entitle such party to a
full or partial return of the Reservation Deposit. Tenant shall cooperate with
Landlord in good faith to assist Landlord in determining when and whether a
Reservation Deposit (or any portion thereof) shall be disbursed to Tenant or
another party. If there shall be any dispute as to whether Tenant or another
party to the Reservation Deposit (or any portion thereof), or if Landlord shall
be unsure at to whether Landlord should disburse the Reservation Deposit (or any
portion thereof) to Tenant or another party Landlord shall be entitled to hold
the Reservation Deposit until: (i) Landlord receives instructions signed by both
Tenant and the other party, setting forth the manner in which the Reservation
Deposit shall be delivered or (ii) Landlord files an interpleader action, naming
Tenant and the other party as defendants and setting forth their respective
adverse claims to the Reservation Deposit, and the Reservation Deposit shall be
delivered in accordance with an order or judgment issued by a court of competent
jurisdiction. Tenant shall not dispose of or encumber all or any part of the
Reservation Deposit while on deposit with Landlord. Tenant agrees that Landlord
shall not be liable to Tenant or any other party for any act or omission on its
part respecting the Reservation Deposits unless such action is taken or suffered
as the result of the willful misconduct or gross negligence of Landlord.
Landlord shall incur no liability for acting upon any instruction, notice,
receipt or document believed by it to be genuine and to have been made, signed,
sent or presented by a person or persons authorized to perform such acts.
Landlord shall have no duty or obligation to ascertain the truth or accuracy of
any factual statements made by either of the parties respecting the Reservation
Deposits and shall have no liability whatsoever for any action taken in reliance
upon any assertion of fact contained in any document or receipt respecting same.
Tenant shall be liable to and shall reimburse and indemnify Landlord for, and
defend and hold it harmless against, any loss, claim, cost, obligation,
liability or expense, including but not limited to reasonable attorneys’ fees
and expenses, incurred by Landlord in connection with the Reservation Deposits
and/or Landlord’s good faith efforts to perform its agreements respecting the
Reservation Deposits (except to the extent of such loss, liability, or expense
incurred as the result of the willful misconduct or gross negligence of
Landlord); and the provisions of this sentence shall survive the expiration or
termination of this Lease.
 
11

--------------------------------------------------------------------------------


 
3.10     Tenant agrees that (i) all service of alcoholic beverages at the
Premises by or for Tenant shall be in accordance with all requirements of law,
and through the services of duly licensed off-premises caterers, (ii) anything
in this Lease to the contrary notwithstanding, in no event shall Landlord be
obligated to provide any service of alcoholic beverages at the Premises, (iii)
notwithstanding the existence (on the date hereof or in the future) of any
Reservations or agreements with an off-premises caterer to provide alcoholic
beverage service at the Premises, (A) Tenant shall not permit such caterer to
provide such service if it shall be unlawful for such caterer to provide such
service (whether by reason of Landlord having a liquor license or otherwise),
(B) if such service by such off-premises caterer shall not be lawful, Tenant
shall be responsible, at Tenant’s cost and expense, for amending such
Reservations or agreements with such off-premises caterer so that such
off-premises caterer shall not provide such service, and (C) Landlord shall have
no liability or obligation to Tenant in connection therewith, nor shall Tenant
have any rights or remedies against Landlord or this Lease. Tenant acknowledges
that Landlord shall have the right, at any time, and at Landlord’s sole option,
to deactivate and/or “pocket” the liquor license applicable to the catering
premises at the Facility and to take all steps and actions reasonably deemed
appropriate by Landlord in connection therewith.  


3.11     Throughout the Term, Tenant agrees to conduct continuously in the
entire Premises the business set forth in this Article 3 and shall remain open
for business (which shall include, without limitation, having on site an
employee of Tenant for the purpose of discussing Reservations with potential
customers, booking Reservations, and addressing issues concerning existing
Reservations, between the hours of 10:00 a.m. and 7:00 p.m. on every Tuesday
through Sunday).
 
12

--------------------------------------------------------------------------------


 
3.12     Tenant acknowledges that Tenant is not being granted any exclusive
right with respect to the use permitted by this Lease and that Landlord may
permit other portions of the Facility to be used for the same or similar
purposes, including but not limited to the restaurant currently operating in the
Facility adjacent to the Premises.


3.13     Tenant shall provide, at Tenant’s sole cost and expense, security
personnel and security services for functions in the Premises as Landlord may
request from time to time.


3.14     Tenant acknowledges that Landlord’s damages resulting from any breach
of the provisions of this Article are difficult, if not impossible to ascertain
and agrees that, among other remedies for such breach permitted by law or the
provisions of this Lease, Landlord shall be entitled to enjoin Tenant from any
violation of said provisions.


ARTICLE 4
 
Operating and Improvement Fund and Required Improvements


4.01     Tenant hereby covenants and agrees to perform and complete the
following work in and to the Leased Property in a good and workerlike manner and
in accordance with the Operating Standard, at Tenant’s sole cost and expense
except as otherwise provided in this Article 4 and subject to the terms and
conditions of this Lease (the “Tenant Improvements”):


(a)     Repair portion of the roof over the kitchen in the Premises and other
portions of the Facility roof as Landlord from time to time shall designate in
writing to Tenant;


(b)     Installation of new kitchen facility in the Premises;


(c)      Pave, repave, apply blacktop to and otherwise finish such portions of
the Parking Area as Landlord from time to time shall designate in writing to
Tenant;


(d)     Repair and repaint rear wall on first floor of the Premises; and


(e)     Work from time to time designated by Landlord which is required so that
the Premises or any other portion of the Facility designated by Landlord can be
lawfully occupied and business operated thereat, or otherwise to cure any
violations affecting any portion thereof.


The Tenant Improvements shall be performed in such order and with such priority
as Landlord shall approve from time to time and in accordance with the
provisions of this Lease, including, but not limited to, Article 6 hereof.
Subject to the provisions of Article 6 hereof, Tenant shall in good faith,
diligently and expeditiously commence and prosecute the Tenant Improvements and
complete same as soon as reasonably practicable following the Commencement Date
and in no event later than ten (10) days following the Commencement Date.


4.02     Tenant has deposited the sum of One Million ($1,000,000.00) Dollars
representing the Fund, to the Fund Account, as such capitalized terms are
defined in and in accordance with the provisions of the Purchase Agreement.
Landlord and Tenant agree that the Fund shall be used for only the following
purposes:
 
13

--------------------------------------------------------------------------------


 
(a)     Subject to the provisions of this Section 4.02, up to an aggregate of
$25,000 per month, on a non-cumulative basis (the “Monthly Expense Cap”) may be
used to reimburse Tenant for only the following expenses of operating the Leased
Property (collectively, “Reimbursable Expenses”): (i) Taxes, (ii) utilities,
(iii) maintenance and repairs that are approved by Landlord, and (iv) insurance,
provided that no contractor, subcontractor or supplier providing such
maintenance, repairs or insurance shall be an Affiliate of Tenant and the
charges for same shall not exceed prevailing charges for comparable insurance,
maintenance and repairs in Essex County, New Jersey. Tenant shall request
reimbursement for Reimbursable Expenses by submitting to Landlord paid invoices
for any items included in Reimbursable Expenses for each month during the Term
for Landlord’s approval, together with such reasonable substantiation therefore
as Landlord may require. Provided this Lease is in full force and effect and
Tenant is not in default under any provision hereof, upon Landlord’s approval of
such invoices and substantiation, Landlord shall pay the amount thereof to
Tenant from the Fund to the extent the balance remaining therein, as the Fund is
disbursed and applied pursuant to the provisions of this Article 4 from time to
time (the “Fund Balance”), shall be sufficient for such purpose; provided,
however, that Landlord shall not be required to make a disbursement to Tenant
for Reimbursable Expenses more than once per month and the aggregate amount so
reimbursed during each month of the Term shall not exceed the Monthly Expense
Cap. Tenant shall be responsible to pay, without reimbursement of any kind, all
operating expenses of the Leased Property, that are not Reimbursable Expenses
and Reimbursable Expenses that exceed the lesser of the (i) Monthly Expense Cap
in any month during the Term, or (ii) Fund Balance.


(b)     The Fund Balance, if any, may be applied to the Capital Costs (as
hereinafter defined) of the Tenant Improvements, provided that as of the date on
which Landlord is required to make a disbursement pursuant to this Section
4.02(b) this Lease is in full force and effect and Tenant shall not be in
default under this Lease in respect of any monetary obligation of Tenant
(without regard to any notice or cure period) or in default under beyond any
applicable notice and cure period in respect of any other obligation of Tenant
under any provision hereof. Tenant shall pay all costs of the Tenant
Improvements in excess of the Fund Balance. For purposes of this Article
4“Capital Costs” shall mean only those costs related to the Tenant Improvements
that are required to be capitalized in accordance with generally accepted
accounting principles consistently applied. Tenant shall not be entitled to
receive any portion of the Fund Balance not actually expended by Tenant for
Capital Costs prior to the Expiration Date or earlier termination of this Lease,
nor shall Tenant have any right to apply any unexpended portion of the Fund
Balance as a credit against Reimbursable Expenses in excess of the Monthly
Expense Cap or any other obligation of Tenant hereunder. Landlord shall pay
amounts on account of the Capital Costs of the Tenant Improvements from the Fund
Balance following the final completion of each item included in the Tenant
Improvements and submission by Tenant to Landlord of a written requisition,
signed by Tenant and accompanied by (i) copies of paid invoices covering such
Tenant Improvements, (ii) a written certification from Tenant’s architect or
general contractor stating that (A) the Tenant Improvements described on such
invoices have been completed in accordance with the plans and specifications
approved by Landlord, (B) such work has been paid in full by Tenant, and (C) all
contractors, subcontractors and materialmen have delivered to Tenant waivers of
lien with respect to such work (copies of which shall be included with such
architect’s certification), (iii) proof of the satisfactory completion of all
required inspections and the issuance of any required approvals and sign-offs by
the applicable governmental authorities with respect thereto, and (iv) such
other documents and information as Landlord may reasonably request. The right to
receive Landlord’s Contribution is for the exclusive benefit of Tenant, and in
no event shall such right be assigned to or be enforceable by or for the benefit
of any third party, including any contractor, subcontractor, materialman,
laborer, architect, engineer, attorney or otherwise.
 
14

--------------------------------------------------------------------------------


 
4.03     Any portion of the Fund Balance not actually expended prior to the
Expiration Date or earlier termination of this Lease shall be paid in accordance
with the applicable provisions of Article 4 of the Purchase Agreement.


ARTICLE 5
 
Electricity and Utilities


5.01     Except as may be otherwise specifically provided in this Lease,
Landlord shall not supply to the Leased Property or be responsible for the
supply to the Leased Property of any utilities or services whatsoever,
including, without limitation, heat, air conditioning, water, ventilation, gas,
steam, waste disposal, electricity or cleaning. Tenant shall utilize all
services or utilities required by Tenant (i) in compliance with (a) all Legal
Requirements, (b) all rules and regulations of Landlord and any public utility
or other company furnishing such service or utility, and (c) the provisions of
this Lease, including, without limitation, Article 6 hereof, and (ii) so as not
to exceed the operating specifications or operating parameters of any building
service or equipment at the Facility.


5.02     Tenant’s use of electric current in the Leased Property shall not at
any time exceed the capacity of any of the electrical conductors and equipment
in or otherwise serving the Leased Property. Tenant shall not make or perform or
permit the making or performing of any alterations to wiring installations or
other electrical facilities in or serving the Leased Property without the prior
written consent of Landlord in each instance. Should Landlord grant any such
consent, any additional risers, feeders, or other equipment proper or necessary
to supply Tenant’s electrical requirements, will be installed by Tenant, at
Tenant’s expense (or, at Landlord’s option, same will be installed by Landlord,
at the sole cost and expense of Tenant), if, in Landlord’s sole judgment, the
same are necessary and will not cause permanent damage or injury to the Facility
or the Leased Property, or cause or create a dangerous or hazardous condition or
entail excessive or unreasonable alterations, repairs or expense or materially
or unreasonably interfere with or disturb other tenants or occupants..


5.03     Anything in this Lease to the contrary notwithstanding, Landlord shall
not be liable in any way to Tenant for any failure or defect in the supply or
character of electric energy, steam, gas, water, heating, venting and/or air
conditioning or other utilities, if any, furnished to the Leased Property by
reason of any requirement, act or omission of the public utility serving the
Facility with electricity, steam, gas, water, or other utilities, if any, or for
any other reason not attributable to the gross negligence or willful misconduct
of Landlord. Interruption or curtailment of such services shall not constitute a
constructive eviction nor entitle Landlord to any compensation.


5.04     Landlord reserves the right without liability to Tenant and without
constituting any claim of constructive eviction, to stop or interrupt any
heating, lighting, heating ventilating, air conditioning, gas, steam, power,
water, waste disposal, electricity, labor or other service to make repairs or
improvements reasonably deemed necessary or appropriate by Landlord or by reason
of fire, casualty or accident, strike, labor dispute, failure of sources of
supply, act of God, riot or civil disturbance, law, order, rule or regulation of
any government authority or by reason of any other similar or dissimilar cause
beyond the reasonable control of Landlord. No such stoppage or interruption
shall entitle Tenant to any compensation nor shall this Lease or any of the
obligations of Tenant be affected or reduced by reason of any such stoppage or
interruption.
 
15

--------------------------------------------------------------------------------


 
ARTICLE 6
 
Tenant’s Changes


6.01     Tenant shall not make any alterations, improvements, installations
additions or other physical changes in or about the Leased Property, including,
but not limited to, the Tenant Improvements (collectively, “Tenant’s Changes”),
other than Permitted Decorative Alterations (hereinafter defined) without
Landlord’s prior consent, which may be withheld in Landlord’s sole discretion.
For the purposes of this Lease, “Permitted Decorative Alterations” shall mean
interior decorative alterations (not visible from outside the Premises) such as
painting, wall coverings and carpeting, the cost of which, either individually
or in the aggregate in respect of any work or changes which are related, do not
exceed $5,000.00. Tenant shall not make any Tenant Changes, including without
limitation Tenant Improvements and Permitted Decorative Alterations, except in
accordance with the following conditions (it being understood that the
performance by Tenant of the Tenant Improvements by Tenant has been approved in
concept, but remains subject to the following conditions):


(a)     all Tenant’s Changes shall (1) be performed in a good and workmanlike
manner, free of defects, in accordance with the plans and specifications
required under Section 6.01(b) hereof, (2) be performed by the contractors
required under Section 6.01(c) hereof, and shall otherwise be of material,
workmanship, quality, manufacture and design, at least equal to the Operating
Standard, (3) (except for Permitted Decorative Installations) be performed under
the supervision of a licensed architect required under Section 6.01(b) hereof or
a construction manager approved by Landlord, (4) be performed in compliance with
all Legal Requirements and the terms of this Lease, and (5) utilize and/or
include only equipment that shall be in good and safe operating condition, of a
quality at least equal to Operating Standard, and shall not include any
materials or equipment shall be subject to any lien or other encumbrance.


(b)     Tenant, at Tenant’s expense, shall (i) prepare and furnish to Landlord
detailed architectural and engineering working drawings in connection with all
Tenant’s Changes, and (ii) file all required architectural, mechanical and
electrical drawings with all appropriate governmental authorities and obtain all
necessary approvals and permits, and Tenant shall obtain Landlord’s prior
written approval of the drawings referred to in clauses (i) and (ii) hereof,
which approval Landlord may withhold in its sole and absolute discretion;


(c)     the architect and/or engineer utilized by Tenant to prepare Tenant’s
working drawings in connection with Tenant’s Changes and the contractor who
shall perform Tenant’s Changes shall be subject to Landlord’s prior written
approval; provided, however, Landlord’s approval to the contractor that performs
the Tenant’s Changes (notwithstanding that Landlord’s prior approval shall be
required to the Tenant’s Changes themselves) shall not be required for (1)
Permitted Decorative Alterations, (2) demolition of non-structural, non-bearing
interior walls which are not visible from outside the Premises and which
demolition does not require any change to or re-routing of, or otherwise affect,
any mechanical, electrical, plumbing, sanitary, sprinkler, heating, ventilation
and air conditioning, security, life-safety, elevator and other service systems
or facilities (including any systems or facilities exclusively serving the
Premises), or (3) carpentry work associated with the installation of kitchen
equipment (it being understood however, that all electrical and plumbing work
and all other work (whether or not relating to the kitchen installations) shall
be performed by professionals duly licensed in the State of New Jersey;


(d)     prior to the commencement of Tenant’s Changes, Tenant shall furnish to
Landlord certificates evidencing the existence of (y) worker’s compensation
insurance covering all persons employed for such work, and (2) commercial
general liability and property damage insurance naming Landlord, its designees,
Landlord’s managing agent, any Superior Mortgagee or Superior Lessor or other
party or person whose name is furnished by Landlord to Tenant, and Tenant as
insureds with coverage of at least $1,000,000 single limit, with $24,000,000
umbrella liability with respect to each of the liability coverages required
hereunder;

 
16

--------------------------------------------------------------------------------


 
(e)     Tenant shall reimburse Landlord, within twenty (20) days after being
billed therefor, for all out-of-pocket costs incurred by Landlord for the fees
of any architect, engineer and/or construction consultant retained by Landlord
for reviewing Tenant’s plans and inspecting Tenant’s Changes and the performance
thereof; and


(f)     Tenant shall perform Tenant’s Changes in accordance with Landlord’s then
standard rules and regulations with respect to construction at the Facility.


6.02     Tenant agrees that Tenant’s Changes will be performed only between the
hours of 8:00 a.m. and 6:00 p.m. on Monday through Fridays (legal holidays
excepted), and between the hours of 10:00 am and 6:00 p.m. on Saturdays (legal
holidays excepted), unless otherwise directed by Landlord (it being agreed that
that Tenant will not perform any Tenant Changes during any period which, in the
reasonable judgment of Landlord, would interfere with the preparation for or
conduct of any booking, event, or reservation, provided that Landlord shall
provide to Tenant not less than three (3) business days (or such shorter notice
as may be practical under the circumstances) prior notice (which may be oral if
given to one of Buyer’s Principals (as defined in the Purchase Agreement) or to
the manager of the Facility) of the time(s) such preparation and conduct is
scheduled). Tenant further agrees that (i) Tenant Changes will be performed
without disturbance to any occupants of the Facility, (ii) Tenant will
immediately (after completing such immediate work as may be necessary to avoid
danger of injury to person or damage to property) cease any work upon notice by
Landlord (which may be oral if given to one of Buyer’s Principals or to the
manager of the Facility) that any work is disturbing any occupants of the
Facility), and (iii) Tenant’s work shall not affect the structural and
mechanical parts of the Facility. At any and all times during the progress of
Tenant’s Changes, Landlord shall be entitled to have a representative or
representatives on the site to inspect Tenant’s Changes (but no such inspection
shall give rise to any liability or obligation on the part of Landlord), and
such representative or representatives shall have free and unrestricted access
to any and every part of the Leased Property. Tenant shall advise Landlord in
writing of Tenant’s general contractor and all subcontractors who are to perform
Tenant’s Changes, and such contractors shall be subject to Landlord’s prior
written approval.


6.03     Tenant, in performing Tenant’s Changes will, at its own cost and
expense, promptly comply with all applicable Legal Requirements, including
without limitation the Americans with Disabilities Act, 42 U.S.C.A. §§ 12101 et
seq. (the “ADA”). Tenant shall not do or fail to do any act which shall or may
render the Leased Property or the Facility liable to any mechanic’s lien or
other lien and if any such lien or liens be filed against the Facility or
against Tenant’s Changes, or any part thereof, Tenant will, at Tenant’s own cost
and expense, promptly remove the same of record within thirty (30) days after
the filing of such lien or liens; or in default thereof, Landlord may cause any
such lien or liens to be removed of record by payment of bond or otherwise, as
Landlord may elect, and Tenant will reimburse Landlord for all reasonable costs
and expenses incurred by Landlord incidental to the removal of any such lien or
liens incurred by Landlord. Tenant shall indemnify and save harmless Landlord of
and from all claims, counsel fees, loss, damage and expenses whatsoever by
reason of any liens, charges or payments of any kind whatsoever that may be
incurred or become chargeable against Landlord or the Facility, or Tenant’s
Changes or any part thereof, by reason of any work done or to be done or
materials furnished or to be furnished to or upon the Leased Property in
connection with Tenant’s Changes (and Tenant’s obligations hereunder shall
survive the expiration or termination of this Lease). All materialmen,
contractors, artisans, mechanics and laborers and other persons contracting with
Tenant with respect to the Leased Property or any part thereof, are hereby
charged with notice that liens are expressly prohibited and that they must look
solely to Tenant to secure payment for any work done or material furnished for
Tenant’s Changes or for any other purpose.
 
17

--------------------------------------------------------------------------------


 
6.04     Landlord, prior to granting its consent to any Tenant’s Changes, may
impose such conditions (in addition to those expressly provided in this Lease)
as to guarantee of completion and payment and of restoration or otherwise as
Landlord may consider desirable. In no event shall Landlord be required to grant
its consent to any Tenant’s Changes which would physically affect any part of
the Facility outside of the Leased Property or would in Landlord’s judgment
adversely affect the proper functioning of any of the mechanical, electrical,
sanitary or other service systems of the Facility or the structural elements of
the Facility.


6.05     Tenant agrees that the performance of Tenant’s Changes shall not
violate Landlord’s union contracts, if any, affecting the Facility, or create
any work stoppage, picketing, labor disruption or dispute or disharmony or any
interference with the business of Landlord or any tenant or occupant of the
Facility. Tenant shall immediately stop work or other activity in connection
with Tenant’s Changes if Landlord notifies Tenant that continuing such work or
activity (i) would violate Landlord’s union contracts affecting the Facility, or
(ii) may create any work stoppage, picketing, labor disruption or dispute or
disharmony or any interference with the business of Landlord or any tenant or
occupant of the Facility.


6.06     Upon completion of Tenant’s Changes, Tenant, at Tenant’s sole cost and
expense, shall deliver to Landlord the following:


(a)     evidence satisfactory to Landlord that all of Tenant’s Changes have been
completed and paid for in full, that any and all liens therefor that have been
or might be filed have been discharged of record (by payment, bond, order of a
court of competent jurisdiction or otherwise) or waived, and that no security
interests relating thereto are outstanding;


(b)     as-built plans and specifications showing the exact nature and location
of Tenant’s Changes; and


(c)     a certificate of a registered architect or licensed professional
engineer certifying to Landlord that Tenant’s Changes has been completed in a
good and workmanlike manner and in accordance with the final plans approved by
Landlord and in compliance with all applicable Legal Requirements.


6.07     All Tenant Changes shall be the property of Landlord and shall not be
removed by Tenant without the prior approval of Landlord. The preceding sentence
notwithstanding, on or prior to the date of expiration or termination of this
Lease Tenant shall, at Tenant’s expense, remove all of tenant’s personal
property and, unless otherwise directed by Landlord remove any Tenant Changes
which have not been approved by Landlord. Tenant shall repair and restore, in a
good and workmanlike manner, any damage to the Premises or the Facility caused
by Tenant’s removal of any Tenant Changes or Tenant’s personal property, and if
Tenant fails to do so, Tenant shall reimburse Landlord, on demand, for
Landlord’s cost of repairing and restoring such damage. The obligations of
Tenant under this provision shall survive the expiration or termination of this
Lease.


6.08     The approval of plans or specifications, or the consent by Landlord to
the making of any Tenant Changes, or the inspection by Landlord of any Tenant
Changes, does not constitute Landlord’s agreement or representation that such
plans, specifications or Tenant Changes comply with any Legal Requirements or
the certificate of occupancy or any other permit. Landlord shall have no
liability to Tenant or any other party in connection with Landlord’s approval of
plans and specifications, or any architect or contractor, for any Tenant
Changes, or Landlord’s consent to Tenant’s performing any Tenant Changes. If, as
the result of any Tenant Changes made by or on behalf of Tenant, Landlord is
required to make any alterations or improvements to any part of the Facility in
order to comply with any Legal Requirements, whether or not in the Premises,
Tenant shall pay all costs and expenses incurred by Landlord in connection with
such alterations or improvements upon demand by Landlord.
 
18

--------------------------------------------------------------------------------


 
ARTICLE 7
 
Notices 


7.01     Any notice, statement, demand, consent, approval or other communication
required or permitted to be given, rendered or made by either party to this
Lease or pursuant to any applicable Legal Requirement, law or requirement of
public authority (collectively, “notices” shall be in writing (whether or not so
stated elsewhere in this Lease) and shall be deemed to have been properly given,
rendered or made only if sent by next business day delivery by a nationally
recognized overnight courier service (e.g., Federal Express) requiring receipt
for delivery or registered or certified mail, return receipt requested, posted
in a United States post office station or letter box in the continental United
States, addressed to the other part as follows:


If to Landlord:


WO Grand Hotel, LLC
c/o Wilshire Enterprises, Inc.
One Gateway Center
10th Floor
Newark, New Jersey 07102
Attention: Dan Pryor, President
Fax: 201 420 6012


with a copy to:


Herrick Feinstein LLP
210 Carnegie Center
Princeton, New Jersey 08540
Phone: (609) 452-3807
Fax: (609) 520-9095
Attn: Mark B. Rosenman, Esq.


and if to Tenant:


PLEASANT VALLEY 350 CATERING ASSOCIATES, L.L.C.
131 U.S. Route 46, Suite 45
Lodi, New Jersey 07644
Phone: (201) 705 3774
Fax: (973) 779 5149
Attention: Mr. David Weiss
With a copy to:
Feinstein Raiss Kelin & Booker, LLC
100 Executive Drive, Suite 360
West Orange, NJ 07052
Phone: (973) 324-5400
Fax: (973) 731-4669
Attn: Larry Raiss, Esq.
 
19

--------------------------------------------------------------------------------




and shall be deemed to have been given, rendered or made (x) on the first
business day following the date sent if sent by a nationally recognized courier
service or (y) on the second business day following the day so mailed, unless
mailed to a location outside of the State of New Jersey, in which case it shall
be deemed to have been given, rendered or made on the third business day after
the day so mailed. Either party may, by notice as aforesaid, designate a
different address or addresses for notices intended for it. Notwithstanding the
foregoing, with respect to an occurrence presenting imminent danger to the
health or safety of persons or damage to property in, on or about the Facility
or during a postal strike, notices may be hand delivered to a party at the
address to which notices to that party are to be sent, provided that the same
notice is also sent in the manner set forth above.


7.02     In addition to the foregoing, either Landlord or Tenant may, from time
to time, request in writing that the other party serve a copy of any notice on
one other person or entity designated in such request, such service to be
effected as provided in this Article 7.


7.03     Whenever Landlord is required or desires to send any notice or other
communication to Tenant under or pursuant to this Lease, such notice or
communication, if sent by the Landlord’s managing agent or its attorneys, shall,
for all purposes, be deemed to have been sent by Landlord.


ARTICLE 8
 
Subordination; Attornment


8.01     This Lease and all rights of Tenant under this Lease are subject and
subordinate to any and all ground or underlying leases and to any and all
mortgages now or hereafter affecting the Leased Property, or the real property
of which the Leased Property forms a part, and to any renewals, modifications,
consolidations, replacements or extensions of any such leases or mortgages. This
provision is self-operative and no further instrument of subordination is
required. Tenant shall, however, within ten (10) days following request
therefor, execute and deliver to Landlord any instrument evidencing or
confirming this subordination and, if Tenant shall fail to do so, Landlord is
hereby irrevocably authorized (as attorney-in-fact, coupled with an interest) to
execute any such instrument for and on behalf of Tenant. Any lease to which this
Lease is, at the time referred to, subject and subordinate is herein called a
“Superior Lease” and the lessor of a Superior Lease or its
successor-in-interest, at the time referred to, is herein called a “Superior
Lessor”; and any mortgage to which this Lease is, at the time referred to,
subject and subordinate is herein called a “Superior Mortgage” and the holder of
a Superior Mortgage is herein called a “Superior Mortgagee.”


8.02     If any Superior Lessor or Superior Mortgagee or the nominee or designee
of any Superior Lessor or Superior Mortgagee shall succeed to the rights of
Landlord under this Lease, whether through possession or foreclosure action or
delivery of a new lease or deed, or otherwise, then at the request of such party
so succeeding to Landlord’s rights (herein called a “Successor Landlord) and
upon such Successor Landlord’s written agreement to accept Tenant’s attornment,
Tenant shall attorn to and recognize such Successor Landlord as Tenant’s
landlord under this Lease and shall promptly execute and deliver any instrument
that such Successor Landlord may reasonably request to evidence such attornment.
Upon such attornment, this Lease shall continue in full force and effect as a
direct Lease between the Successor Landlord and Tenant upon all of the terms,
conditions and covenants as are set forth in this Lease, except that the
Successor Landlord shall not be (i) liable for any previous act or omission of
Landlord under this Lease, (ii) subject to any counterclaim or setoff which
theretofore accrued to Tenant against Landlord, or (iii) bound by any previous
modification of this Lease which was not approved in writing by the Superior
Lessor or the Superior Mortgagee through or by reason of which the Successor
Landlord shall have succeeded to the rights of Landlord under this Lease.
 
20

--------------------------------------------------------------------------------


 
8.03     If any act of omission of Landlord would give Tenant the right,
immediately or after lapse of a period of time, to cancel or terminate this
Lease, or to claim a partial or total eviction, Tenant shall not exercise such
right (a) until it has given written notice of such act or omission to Landlord,
and to any Superior Lessor and Superior Mortgagee whose name and address shall
previously have been furnished to Tenant, and (b) until a reasonable period for
remedying such act or omission shall have elapsed following the giving of such
notice and following the time when such Superior Mortgagee or Superior Lessor
shall have become entitled under such Superior Mortgage or Superior Lease, as
the case may be, to remedy the same (which reasonable period shall in no event
be less than the period to which Landlord would be entitled under this Lease or
otherwise, after similar notice, to effect such remedy), provided such Superior
Mortgagee or Superior Lessor shall with due diligence give Tenant notice of
intention to, and commence and continue to, remedy such act or omission.


8.04     No alteration or modification of any of the provisions of this Lease,
nor any cancellation or surrender of this Lease, shall be valid or binding
against the existing Superior Lessor and the existing Superior Mortgagee or any
other Superior Mortgagee or Superior Lessor whose name and address shall have
been furnished to Tenant in writing unless the same shall have been approved by
such Superior Mortgagee or Superior Lessor, as the case may be.


ARTICLE 9
 
Default and Remedies 


9.01     This Lease and the term and estate hereby granted are subject to the
limitation that whenever Tenant, or any guarantor of Tenant’s obligations under
this Lease, shall make an assignment for the benefit of creditors, or shall file
a voluntary petition under any bankruptcy or insolvency law, or an involuntary
petition alleging an act of bankruptcy or insolvency shall be filed against
Tenant or such guarantor, if any, under any bankruptcy or insolvency law, or
whenever a petition shall be filed by or against Tenant or such guarantor, if
any, under the reorganization provisions of the United States Bankruptcy Code or
under the provisions of any law of like import, or whenever a petition shall be
filed by Tenant, or such guarantor, if, any, under the arrangement provisions of
the United States Bankruptcy Code or under the provisions of any law of like
import, or whenever a permanent receiver of Tenant, or such guarantor, if any,
or of or for the property of Tenant, or such guarantor, if any, shall be
appointed, then Landlord (a) if such event occurs without the acquiescence of
Tenant, or such guarantor, if any, as the case may be, at any time after the
event continues for ninety (90) days, or (b) in any other case at any time after
the occurrence of any such event, may give Tenant a notice of intention to end
the term of this Lease at the expiration of five (5) days from the date of
service of such notice of intention, and upon the expiration of said five (5)
day period this Lease and the term and estate hereby granted, whether or not the
Term shall theretofore have commenced, shall terminate with the same effect as
if that day were the Expiration Date, but Tenant shall remain liable for damages
pursuant to law.


9.02     This Lease and the term and estate hereby granted are subject to the
further limitations that:


(a)     if Tenant shall default in the payment of any Tenant Charge and such
default shall continue for five (5) days after written notice thereof has been
given to Tenant, or


(b)     if Tenant shall, whether by action or inaction, be in default of any of
its obligations under this Lease (other than a default in the payment of any
Tenant Charge or a default otherwise specified in subsections (c), (d), (e), or
(f) of this Section 9.02) and such default shall continue and not be remedied
within thirty (30) days after Landlord shall have given to Tenant a notice
specifying the same, or, in the case of a default which cannot with due
diligence be cured within a period of thirty (30) days and the continuance of
which for the period required for cure will not (i) subject Landlord or any
Superior Lessor or any Superior Mortgagee to prosecution for a crime or any
other fine or charge, (ii) subject the Leased Property or any part thereof or
the Facility, or any part thereof, to being condemned or vacated, (iii) subject
the Facility, or any part thereof, to any lien or encumbrance which is not
removed or bonded within the time period required under this Lease, or (iv)
result in the termination of any Superior Lease or foreclosure of any Superior
Mortgage, if Tenant shall not (x) within said thirty (30) day period advise
Landlord of Tenant’s intention to take all steps reasonably necessary to remedy
such default, (y) duly commence within said thirty (30) day period, and
thereafter diligently prosecute to completion all steps reasonably necessary to
remedy the default and (z) complete such remedy within a reasonable time after
the date of said notice of Landlord, or
 
21

--------------------------------------------------------------------------------


 
(c)     if any event shall occur or any contingency shall arise whereby this
Lease or the estate hereby granted or the unexpired balance of the Term would,
by operation of law or otherwise, devolve upon or pass to any person, firm or
corporation other than Tenant in violation of the provisions of Article 16
hereof or otherwise there shall occur any breach of or violation of Article 16,
or


(d)     if Tenant shall fail to commence business in the Premises by accepting
Reservations (subject to the provisions of Section 3.09 hereof) within two (2)
Business Days after the Commencement Date and thereafter continuously operate in
the Premises in accordance with the provisions of Article 3 hereof, or to
diligently and continuously use good faith efforts to construct and install the
kitchen and otherwise perform the Tenant Improvements commencing promptly after
the Commencement Date, or


(e)     if the buyer shall default under the Purchase Agreement, or


(f)     if David Weiss and Daniel Sawicki. shall no longer be responsible for
the day to day activities of Tenant or shall no longer hold seventy-five percent
(75%) and twenty five percent (25%), respectively, of all of the ownership
interests in and to Tenant,


then, in any of said cases, Landlord may give to Tenant a notice of intention to
end the term of this Lease at the expiration of five (5) days from the date of
the service of such notice of intention, and upon the expiration of said five
(5) days this Lease and the term and estate hereby granted, whether or not the
Term shall theretofore have commenced, shall terminate with the same effect as
if that day was the Expiration Date.
 
9.03     Tenant, recognizing that this Lease and the Purchase Agreement are a
part of the same transaction hereby agrees that a default under this Lease shall
be a default under the Purchase Agreement, and in such event, Landlord shall be
entitled to exercise all of its rights and remedies under this Lease and the
Purchase Agreement.


ARTICLE 10
 
Reentry by Landlord


10.01     If Tenant shall default in the payment of any Tenant Charges, and such
default shall continue for five (5) days after written notice thereof has been
given to Tenant, or if this Lease shall terminate as provided in Article 9
hereof, Landlord or Landlord’s agents and employees may immediately or at any
time thereafter reenter the Leased Property, or any part thereof, either by
summary dispossess proceedings or by any suitable action or proceeding at law or
by force (pursuant to legal process), without being liable to indictment,
prosecution or damages therefor, and may repossess the same, and may remove any
person therefrom, to the end that Landlord may have, hold and enjoy the Leased
Property. The word “reenter,” as used herein, is not restricted to its technical
legal meaning. If this Lease is terminated under the provisions of Article 9, or
if Landlord shall reenter the Leased Property under the provisions of this
Article 10 or in the event of the termination of this Lease, or of reentry, by
or under any summary dispossess or other proceeding or action or any provision
of law by reason of default hereunder on the part of Tenant, Tenant shall
thereupon pay to Landlord all Tenant Charges due Landlord through the date of
such termination, or of such recovery of possession of the Leased Property by
Landlord, as the case may be, and shall also pay to Landlord damages pursuant to
law.
 
22

--------------------------------------------------------------------------------


 
10.02     In the event of a breach or threatened breach by Tenant of any of its
obligations under this Lease, Landlord shall also have the right of injunction.
The special remedies to which Landlord may resort hereunder are cumulative and
are not intended to be exclusive of any other remedies to which Landlord may
lawfully be entitled at any time and Landlord may invoke any remedy allowed at
law or in equity as if specific remedies were not provided for herein.


10.03     If this Lease shall terminate under the provisions of Article 9
hereof, or if Landlord shall reenter the Leased Property under the provisions of
this Article 10, or in the event of the termination of this Lease, or of
reentry, by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Landlord
shall be entitled to retain all monies, if any, paid by Tenant to Landlord but
such monies shall be credited by Landlord against all amounts due from Tenant at
the time of such termination or reentry or, at Landlord’s option, against any
damages payable by Tenant pursuant to law.


ARTICLE 11
 
Surrender


11.01     On the Expiration Date or upon any earlier termination of this Lease,
or upon any reentry by Landlord upon the Leased Property, Tenant shall quit and
surrender to Landlord, the Leased Property including, without limitation, all
FF&E in the Premises, “broom-clean” and in good order, condition and repair,
except for ordinary wear and tear.


11.02     No act or thing done by Landlord or its agents shall be deemed an
acceptance of a surrender of the Leased Property, and no agreement to accept
such surrender shall be valid unless in writing and signed by Landlord and each
Superior Lessor and Superior Mortgagee whose lease or mortgage, as the case may
be, provides that no such surrender may be accepted without its consent.


11.03     If the Leased Property is not surrendered and vacated as and at the
time required by this Lease, Tenant shall be liable to Landlord for all losses
and damages which Landlord may incur or sustain by reason thereof, including,
without limitation, legal fees and disbursements, and Tenant shall indemnify
Landlord against all claims made by any succeeding tenants against Landlord or
otherwise arising out of or resulting from the failure of Tenant to timely
surrender and vacate the Leased Property in accordance with the provisions of
this Lease. The parties recognize end agree that the damage to Landlord
resulting from any failure by Tenant to timely surrender the Leased Property
will be substantial, will exceed the amount of monthly Tenant Charges
theretofore payable hereunder, and will be impossible of accurate measurement.
Tenant therefore agrees that if possession of the Leased Property is not
surrendered to Landlord within two (2) Business Days after the Expiration Date
or sooner termination of the Term, then Tenant will pay Landlord as liquidated
damages for each month and for each portion of any month during which Tenant
holds over in the Leased Property after expiration or termination of the Term, a
sum equal to the greater of (i) $5,000 per month or (ii) two hundred (200%)
percent of the fair market rental value of the Leased Property, as reasonable
determined by Landlord. The aforesaid obligations shall survive the expiration
or sooner termination of the Term.


11.04     Immediately upon the expiration or termination of this Lease Tenant
(unless such expiration or termination is simultaneous with a closing of the
transaction under the Purchase Agreement) Tenant shall (i) assign to Landlord
such Reservations (including, without limitation, Special Reservations) as
Landlord shall elect, including, without limitation, the Reservation Deposits
respecting such Reservations, and (ii) deliver to Landlord the Reservation
Deposits respecting the Reservations so assigned to Landlord, and (iii) deliver
to Landlord all other agreements and documents respecting the Reservations so
assigned to Landlord. This provision shall survive the expiration or termination
of this Lease (unless such expiration or termination is simultaneous with a
closing of the transaction under the Purchase Agreement).
 
23

--------------------------------------------------------------------------------


 
ARTICLE 12
 
Tenant’s Insurance


12.01     From and after the date of this Lease and throughout the Term Tenant,
at the sole cost and expense of Tenant, shall maintain in full force and effect
with responsible insurance companies licensed to do business in the State of New
Jersey and satisfactory to Landlord, the following insurance:


(a)     all risk property insurance against loss or damage by fire, windstorm,
vandalism and malicious mischief and such other hazards as are included in
so-called “extended coverage” or as may be otherwise reasonably required by
Landlord (including, without limitation, theft and, if applicable, boiler and
machinery coverage), covering all FF&E and improvements and betterments in the
Leased Property for their full replacement value, such insurance to include a
replacement cost endorsement and a “waiver of co-insurance” clause;


(b)     commercial general liability insurance on an occurrence basis for death,
bodily and personal injury (including contractor’s liability) and property
damage occurring on or about the Leased Property with limits of liability in the
amount of at least $1,000,000 combined single limit for any one occurrence,
which insurance coverage shall also include, without limitation, (1) products
and completed operations insurance with the aforesaid limits, (2) hired,
non-owned automobile liability insurance with the aforesaid limits (if
applicable), and (3) garage keeper’s liability insurance with limits of $100,000
per incident;


(c)     workers’ compensation insurance and disability insurance subject to
statutory limits or better, as required by applicable Legal Requirements;


(d)     dram shop/liquor legal liability insurance with respect to the Leased
Property and the operations of Tenant with limits of not less than $1,000,000
per occurrence with respect to personal injury and property damage;


(e)     automobile liability insurance (if Tenant shall own or lease or use any
vehicles in connection with its business at the Premises) with limits of not
less than $1,000,000 per occurrence with respect to personal injury and property
damage;


(f)     during the performance of an Tenant’s Changes, until completion thereof,
Builder’s risk insurance on an “all risk” basis and on a completed value form
for full replacement value covering the interest of Landlord and Tenant (and
their respective contractors and subcontractors) and any Superior Mortgagee or
Superior Lessor in all work incorporated in the Facility and all materials and
equipment in or about the Premises;


(g)     $24,000,000 umbrella liability with respect to each of the liability
coverages required hereunder;
 
24

--------------------------------------------------------------------------------


 
(h)     such other insurance which Landlord may, from time to time, reasonably
require arising out of Tenant’s use or manner of use of the Leased Property, and
that is generally required to be obtained by operators of comparable facilities
in Essex County, New Jersey.


12.02     Any deductible under the insurance policies provided by Tenant as
required by this Article 12 shall be subject to Landlord’s approval (not to be
unreasonably withheld) and all such insurance, other than the insurance referred
to in paragraph (c) hereof, shall (i) be carried in favor of Landlord,
Landlord’s members, Landlord’s managing agent and Tenant, as their interests may
appear, and if requested by Landlord, any such insurance shall include the
interest of Superior Mortgagee(s) and Superior Lessor(s) (it being understood
that Landlord, Wilshire Enterprises, Inc., Proud Three, LLC, Landlord’s managing
agent and such other parties that Landlord shall designate shall be named as
additional insureds on such policies) and shall provide that the loss, if any,
shall be payable jointly to such Superior Mortgagee(s), Superior Lessor(s),
Landlord and Tenant, as their respective interests may appear (ii) provide
primary coverage without contribution from any other insurance carried by
Landlord or any Superior Mortgagee or Superior Lessor named as additional
insured, and (iii) provide for not less than twenty (20) days’ prior written
notice to Landlord and to any such Superior Mortgagee(s) and such Superior
Lessor(s), of any cancellation, election not to renew or material alteration
thereof. Tenant shall deliver to Landlord such policies or certificates thereof
with evidence of the payment of premiums therefor before entering into
possession of the Leased Property, and shall procure and deliver to Landlord
renewals thereof with evidence of the payment of premiums therefor at least
thirty (30) days before the expiration of any such policies, which certificates
shall be in form reasonably satisfactory to Landlord. Tenant and Landlord shall
cooperate in connection with the collection of any insurance moneys that may be
due, including the execution and delivery by Tenant to Landlord of such proofs
of loss and other instruments which may be required for the purpose of obtaining
the recovery of any such insurance moneys. For purposes of this Article 12,
“insurance” shall be deemed to mean valid and collectible insurance written on
an “occurrence” basis, covering losses in respect of occurrences during the
entire term of this Lease. Any certificate of such insurance furnished by Tenant
to Landlord shall clearly specify the occurrence basis upon which such policy is
written.


12.03     Landlord and Tenant shall each procure an appropriate clause in or
endorsement to any property insurance covering the Leased Property and the
Facility, wherein the insurance companies shall waive subrogation or consent to
a waiver of right of recovery, and Landlord and Tenant agree not to make any
claim against, or seek to recover from, the other for any loss or damage to its
property or the property of others resulting from fire and other hazards;
provided, however, that the release, discharge, exoneration and covenant not to
sue contained herein shall be limited by and coextensive with the terms and
provisions of the waiver of subrogation or waiver of right of recovery.


12.04     Tenant shall give immediate notice to Landlord of any accident, loss
or damage or dangerous or defective condition in, to or of the Leased Property
or any part thereof or the fixtures or other property of Landlord therein of
which Tenant has knowledge. Such notice shall not, however, be deemed or
construed to impose upon Landlord any obligation to perform any work to be
performed by Tenant under this Lease.


12.05     Notwithstanding anything in this Lease to the contrary, unless
otherwise specifically directed by Landlord in each instance, Tenant shall not
permit any off-premises caterer (including, without limitation, the Approved
Off-Premises Caterers (hereafter defined) and/or the caterers listed on Exhibit
C), to come into the Premises, or to provide any services at the Premises,
unless, prior to coming upon the Premises, such caterer provides to each of
Landlord and Tenant certificates reasonably satisfactory to Landlord,
demonstrating that such off-premises caterer has (and will have, at the time of
coming upon the Premises) insurance coverage which meets all of the requirements
set forth in Section 12.01 (not including subsections (a) and (f) of Section
12.01), Section 12.02, and Section 12.03, protecting the interests of such
off-premises caterer, Landlord, Landlord’s members, Landlord’s managing agent
and Tenant, as their interests may appear, and if requested by Landlord, the
interest of Superior Mortgagee(s) and Superior Lessor(s) (it being understood
that Landlord, Wilshire Enterprises, Inc., Proud Three, LLC, Landlord’s managing
agent, Tenant and such other parties that Landlord shall designate shall be
named as additional insureds on such policies)); provided, however, that the
umbrella liability coverage described in Section 12.01(g) may be in the amount
of $10,000,000, rather than $24,000,000.

 
25

--------------------------------------------------------------------------------


 
12.06     Notwithstanding anything in this Lease to the contrary, Landlord, at
any time, and only for such duration as Landlord shall elect in its sole
discretion, may (solely by specific written waiver to such effect signed by
Landlord and delivered to Tenant) waive any or all of the requirements that
Tenant provide all or any of the insurance otherwise to be obtained and
maintained by Tenant pursuant to this Lease, it being understood that in such
case (1) Landlord shall have the option, but not the obligation, and solely
during such period as Landlord shall determine in its sole discretion, to name
Tenant as an additional insured on Landlord’s policies of liability insurance
(and Tenant freely and fully shall cooperate with Landlord in connection
therewith), (2) subject to Section 12.07, such waiver may be revoked at any time
by Landlord, in its sole discretion, by not less than two (2) Business Days
notice to Tenant, (3) no such waiver by Landlord shall in any manner waive or
release (or be deemed to waive or release) any liability or obligation of Tenant
under this Lease (including, without limitation, any indemnification obligation
of Tenant), and all of such liabilities and obligation of Tenant (including,
without limitation, any indemnification obligations of Tenant) shall at all
times remain in full force and effect, (4) any such waiver must be specific and
in writing, signed by Landlord and delivered by Landlord to Tenant, and (5) (a)
Landlord shall have no liability or obligation to Tenant concerning the
sufficiency or adequacy or the limits of any such insurance policies maintained
by Landlord (nor shall any of such limits in any way limit or waive any of the
liabilities or obligations of Tenant (or any guarantor) under this Lease
including, without limitation, any indemnification obligations of Tenant) under
this Lease, (b) Landlord shall have no liability or obligation concerning any
deductibles or exclusions concerning any such insurance policies maintained by
Landlord, or the coverage provisions, coverage conditions, or coverage
limitations in any such insurance policies maintained by Landlord (nor shall any
of such deductibles, exclusions, coverage provisions, coverage conditions or
coverage limitations in any way limit or waive any of the liabilities or
obligations of Tenant (or any guarantor) under this Lease including, without
limitation, any indemnification obligations of Tenant), (c) Landlord shall have
no liability or obligation to Tenant concerning the solvency or insolvency of
any insurer selected by Landlord, or the willingness or ability of any such
insurer to pay any claim respecting any insurance (nor shall any of such
solvency, insolvency or unwillingness or inability to pay any claim in any way
limit or waive any of the liabilities or obligations of Tenant (or any
guarantor) under this Lease including, without limitation, any indemnification
obligations of Tenant) under this Lease, (d) Landlord shall have no obligation
or liability to Tenant if all or any of Landlord’s insurance carriers shall,
with or without notice to Landlord and/or Tenant, cancel, terminate, reduce, or
amend any insurance coverage in favor or Landlord and/or Tenant (nor shall any
of such cancellation, termination, reduction or amendment in any way limit or
waive any of the liabilities or obligations of Tenant (or any guarantor) under
this Lease including, without limitation, any indemnification obligations of
Tenant under this Lease), (e) Landlord shall have no obligation or liability to
Tenant if Landlord shall request that Tenant be removed or deleted as an
additional insured under Landlord’s insurance in accordance with Section 12.07
(nor shall any such removal or deletion in any way limit or waive any of the
liabilities or obligations of Tenant (or any guarantor) under this Lease
including, without limitation, any indemnification obligations of Tenant) under
this Lease) and (f) TENANT AND EACH GUARANTOR OF THIS LEASE HEREBY FOREVER
WAIVES AND RELEASES (X) ANY AND ALL DEFENSES AND AFFIRMATIVE DEFENSES, OFFSETS,
AND RIGHTS OF RECOUPMENT AGAINST ANY SUITS, ACTIONS OR CLAIMS BY LANDLORD AND
(Y) ANY AND ALL SUITS, CLAIMS, ACTIONS, COUNTERCLAIMS, CROSS-CLAIMS, AND CAUSES
OF ACTION AGAINST LANDLORD, WILSHIRE ENTERPRISES, INC., PROUD THREE, LLC,
LANDLORD’S MANAGING AGENT, AND ALL OFFICERS, DIRECTORS, MEMBERS, SHAREHOLDERS,
PARTNERS, AGENTS, REPRESENTATIVES, PRINCIPALS AND AFFILIATES OF THE FOREGOING,
in each case based upon any or all of the matters, circumstances, conditions and
things described or referred in subclauses (a), (b), (c), (d) and/or (e) of this
clause (5) of this sentence.


26

--------------------------------------------------------------------------------


 
12.07     Landlord and Tenant acknowledge that on the date hereof Tenant does
not have in place any of the insurance coverage that Tenant is required to
obtain and maintain pursuant to this Lease, and Landlord hereby waives the
obligation of Tenant to obtain such insurance for the period from the date
hereof until the date thirty (30) days after the date hereof (but nothing herein
shall waive any other liability or obligation of Tenant including, without
limitation, and indemnification obligation of Tenant), provided that Tenant
shall comply with its obligations under this Section 12.07 and otherwise duly
and timely perform its obligations under this Lease. Tenant agrees to use its
best efforts to obtain all such insurance as soon as possible after the date of
this Lease, and to provide Landlord evidence of same; and Tenant thereafter
shall maintain all such insurance in force and effect. Landlord has requested
that Landlord’s insurer name Tenant as an additional insured on the liability
policies respecting the Facility which, on the date hereof, are maintained by
Landlord. Subject to the provisions of Section 12.06 (and provided that Tenant
shall comply with its obligations under this Section 12.07 and otherwise duly
and timely perform its obligations under this Lease), (x) Landlord shall not,
prior to the date thirty (30) days after the date of this Lease, request that
Tenant be removed as an additional insured from such policies (unless this Lease
is sooner terminated), unless Tenant shall be in default under this Lease, or
unless Landlord otherwise shall have reasonable cause to do so, and (y) Landlord
shall provide to Tenant not less than five (5) Business Days notice before
requesting that Tenant be removed as an additional insured from such policies.
Upon request by Landlord from time to time, Tenant shall fully apprise Landlord
of Tenants efforts to obtain the insurance required to be maintained by Tenant
under this Lease. Anything in this Lease to the contrary notwithstanding (and in
addition to all other rights and remedies of Landlord, and notwithstanding the
waiver by Landlord herein described), Tenant shall be solely responsible for,
and shall pay, not later than five (5) Business Days after demand from Landlord
from time to time, one hundred percent (100%) of any increased insurance costs
incurred by Landlord by reason of the failure by Tenant to obtain and/or
maintain the insurance otherwise required to be maintained by Tenant under this
Lease.


12.08     Anything in this Lease to the contrary notwithstanding, Tenant shall
not and shall not suffer to occur, any cooking, baking or similar activity, or
any activity which is similarly hazardous, at the Premises until Tenant shall
have obtained and shall have in place or all of the insurance coverage that
Tenant is required to obtain and maintain pursuant to this Lease.
 
12.09     Tenant shall at all times keep Landlord fully apprised of all
increases to the value of the Premises and/or any fixtures, equipment or
personal property therein, including, without limitation, all increases in value
resulting from Tenant’s Changes which have been made or which are being made.


12.10     It is understood that Landlord, at any time or times, in Landlord’s
sole discretion, shall have the right, without notice to Tenant, to increase,
decrease or change the amounts of insurance (if any) Landlord shall maintain,
and/or the provisions, coverages and/or carriers of such insurance, and/or to
cancel or terminate any such insurance coverages.


ARTICLE 13
 
Non-Liability, Indemnification and Costs


13.01     Tenant shall indemnify, defend (with counsel reasonably acceptable to
Landlord) and save harmless Landlord, Landlord’s manager, members and partners,
and any Superior Mortgagee or Superior Lessor against and from (i) any and all
claim of whatever nature arising from any act, omission or negligence of Tenant,
its contractors, licensees, agents, servants, employees, invitees or visitors;
(ii) all claims arising from any accident, injury or damage whatsoever caused to
any person or to the property of any person and (A) occurring during the Term in
or about the Leased Property, and (B) occurring outside of the Leased Property
or anywhere within or about the Facility including the sidewalks leading to the
entrances of the Leased Property and the ramps and driveways leading into and
out of the Leased Property, to the extent such accident, injury or damage
results or is claimed to have resulted from any act, omission or negligence of
Tenant or Tenant’s agents, contractors, servants, employees, invitees or
visitors; (iii) any breach, violation or non-performance of any covenant,
condition or agreement in this Lease set forth and contained on the part of
Tenant to be fulfilled, kept, observed and performed, including, without
limitation, Tenant’s failure to comply with any Legal Requirements; and (iv) any
cost, liability or responsibility for the payment of any sales tax with respect
to any installations, furniture, furnishings, fixtures or other improvements
located, installed or constructed in the Leased Property, or the filing of any
tax return in connection therewith regardless of whether such tax is imposed
upon Landlord or Tenant. This indemnity and hold harmless agreement shall
include indemnity from and against any and all liability, fines, suits, demands,
costs and expenses of any kind or nature incurred in or in connection with any
such claim or proceeding brought thereon, and the defense thereof including
without limitation, attorneys’ fees and disbursements. Notwithstanding anything
else set forth herein, the indemnification obligation of Tenant pursuant to this
provision shall not be applicable to the extent of any damage, liability or
claim results from the intentional wrongful act or gross negligence of Landlord,
its contractors, agents, servants, employees, visitors, licensees or invitees
(other than Tenant, or Tenant’s agents, contractors, servants, employees,
invitees or visitors). Tenant’s indemnity pursuant to the provisions of this
Section 13.01 shall survive the expiration or sooner termination of this Lease.


 
27

--------------------------------------------------------------------------------


 
13.02     Tenant and all those claiming by, through or under Tenant shall store
their property in and shall occupy and use the Leased Property and any
improvements therein and appurtenances thereto and all portions of the Facility
solely at their risk and Tenant and all those claiming by, through or under
Tenant, hereby release Landlord and any Superior Mortgagee(s) and Superior
Lessor(s), to the full extent permitted by law, from all claims, of every kind,
including loss of life, bodily or personal injury, damage to merchandise,
equipment, fixtures or other property, or damage to business or for business
interruption, arising directly or indirectly out of or from or on account of
such occupancy and use or resulting from any present or future condition or
state of repair thereof.


13.03     Neither Landlord nor any Superior Mortgagee(s) or Superior Lessor(s)
shall be responsible or liable for damages at any time, for any defects, latent
or otherwise, in the Facility or any of the equipment, machinery, utilities,
appliances or apparatus therein, nor shall Landlord be responsible or liable for
damages at any time for loss of life, or bodily or personal injury or damage to
property, or for business interruption, to, through or under Tenant, caused by
or resulting from bursting, breaking, leaking, running, seeping, overflooding or
backing up of water, steam, gas or sewage, in any part of the Leased Property or
caused by or resulting from acts of God or the elements, or resulting from any
defects or negligence on the occupancy, construction, operation or use of the
Facility, including the Leased Property or any of the equipment, fixtures,
machinery, appliances or apparatus therein.


ARTICLE 14
 
Brokerage


14.01     Each of Tenant and Landlord represents to the other that the
indemnifying party has not dealt or negotiated with any broker in connection
with this Lease. Each of Tenant and Landlord agrees to hold harmless and
indemnify the other from and against any and all liabilities and expenses,
including, without limitation, legal fees and other costs resulting from a
breach of the foregoing representation.
 
28

--------------------------------------------------------------------------------


 
ARTICLE 15
 
Landlord’s Liability; Tenant’s Remedies


15.01     Notwithstanding anything contained in this Lease or in any rule of law
or statute to the contrary, to the extent that Landlord shall at any time have
any liability under, pursuant to or in connection with this Lease, neither
Tenant nor any other party shall seek any personal or money judgment against
Landlord, but shall only pursue any such rights or remedies against the interest
of Landlord in the Facility. In no event, and under no circumstances, shall
Landlord or any officer, employee, agent or principal (disclosed or undisclosed)
of Landlord have any personal liability or monetary obligation of any kind under
or pursuant to this Lease. Any attempt by Tenant to seek any such personal
liability or monetary obligation shall, in addition to and not in limitation of
Landlord’s other rights, powers, privileges and remedies under the terms and
provisions of this Lease, immediately vest in Landlord the unconditional right
to cancel this Lease on no less than three (3) days’ prior written notice to
Tenant. The provisions of this Section 15.01 shall survive the Expiration Date
or earlier termination of this Lease.


15.02     Tenant agrees that its sole remedies in cases where Landlord’s
reasonableness in exercising its judgment or withholding its consent or approval
is applicable pursuant to a specific provision of this Lease, or any rider or
separate agreement relating to this Lease, if any, shall be those in the nature
of an injunction, declaratory judgment or specific performance; the rights to
money damages or other remedies being hereby specifically waived.


ARTICLE 16
 
Assignment, Mortgaging, Subletting


16.01     Tenant covenants and agrees for Tenant and its successors, assigns and
legal representatives, that neither this Lease nor the term and estate hereby
granted, nor any part hereof or thereof, will be assigned, mortgaged, pledged,
encumbered or otherwise transferred (whether voluntarily, involuntarily, by
operation of law or otherwise), and that neither the Leased Property, nor any
part thereof, will be encumbered in any manner by reason of any act or omission
on the part of Tenant, or will be used or occupied, or permitted to be used or
occupied, or will be sublet, in whole or in part, without the prior written
consent of Landlord in every case, which consent may be withheld in Landlord’s
sole and absolute discretion. Any assignment, mortgage, encumbrance or other
transfer or any sublease made without Seller’s prior written consent shall be
null and void, and shall constitute a default under this Lease which is not
capable of being cured. For the purposes of this Article 16, any change in
ownership or control (as such term is defined in Section 3.03 hereof) of Tenant
shall be deemed to be an assignment of this Lease. Tenant represents that on the
date hereof, (i) the ultimate owners of Tenant are David Weiss, an individual,
and Daniel Sawicki, an individual, respectively owning, directly, seventy-five
percent (75%) and twenty-five percent (25%) of the ultimate equity interests in
Tenant and (ii) David Weiss and Daniel Sawicki, collectively, have the right to
and actually do exercise control of Tenant.


ARTICLE 17
 
Furniture, Fixtures and Equipment


17.01     All floor coverings and all heating, ventilating, air conditioning,
plumbing, ducting, electrical and sprinkler systems, machinery and equipment,
furniture, furnishings and other articles of personal property whether currently
or hereafter installed or existing in the Premises at any time either by Tenant
or by Landlord, whether or not attached to or affixed to the Premises
(collectively, “FF&E” which term includes any additions to or replacements of
any of the foregoing) shall, unless and until the Closing occurs, be the
property of Landlord. Tenant shall not remove any FF&E from the Premises unless
such FF&E is replaced with a comparable item of FF&E of at least equal quality.
If this Lease expires other than as a result of the Closing or upon any earlier
termination of this Lease, the FF&E shall remain upon and be surrendered with
the Premises. Throughout the Term, Tenant shall, at its sole cost and expense
(but subject to the provisions of Section 4.02 hereof) cause all of the items of
FF&E to be in proper working order and in good condition (reasonable wear and
tear excepted) (and to the extent Tenant’s obligations accrue prior to the
expiration or termination of this Lease, such obligations of Tenant shall
survive the expiration or termination of this Lease).
 
29

--------------------------------------------------------------------------------


 
17.02     Tenant covenants and agrees that no lien or security interest, whether
by way of conditional bill of sale, chattel mortgage, Uniform Commercial Code
financing statement or instrument of similar import, shall be placed or allowed
to remain upon any FF&E, whether or not any of same is affixed to the Premises
or the Facility and Tenant shall not enter into any equipment lease for any FF&E
(collectively, “Liens”). If any Lien is filed against Tenant, the Leased
Property or the Facility, Tenant will, immediately upon notice thereof from
Landlord, cause such Lien to be removed or discharged at Tenant’s sole cost and
expense, and Tenant’s failure to do so shall constitute a material breach of
this Lease (and to the extent Tenant’s obligations accrue prior to the
expiration or termination of this Lease, or any Lien is filed which relates to
any act or wrongful inaction of Tenant prior to the expiration or termination of
this Lease, such obligations of Tenant shall survive the expiration or
termination of this Lease).
 
ARTICLE 18
 
Compliance with Laws


18.01     Tenant, at Tenant’s sole cost and expense, shall comply with all
applicable laws, resolutions, codes, rules and regulations of any department,
bureau, agency or any governmental authority having jurisdiction over the
operation, occupancy, maintenance and use of the Leased Property (collectively,
“Legal Requirements”) relating in any way to the Leased Property including,
without limitation, Tenant’s use and operation thereof and any Tenant’s Changes.
Tenant agrees to indemnify and save Landlord harmless from and against any
claim, penalty, loss, damage or expense (including reasonable attorneys’ fees
and disbursements) imposed by reason of a violation of any Legal Requirement in
any way related to the Leased Property (and to the extent Tenant’s obligations
accrue prior to the expiration or termination of this Lease, or any claim,
penalty, loss, damage or expense (including reasonable attorneys’ fees and
disbursements) imposed by reason of a violation of any Legal Requirement is
filed which relates to any act or wrongful inaction of Tenant prior to the
expiration or termination of this Lease, such obligations of Tenant shall
survive the expiration or termination of this Lease).


18.02     If and to the extent that that City of West Orange requires
installation of a fence across the parking lot at the Facility, Landlord, at
Landlord’s expense, shall be responsible for installation of such fence.


ARTICLE 19
 
Repairs


19.01     Tenant, throughout the Term, shall take good care of the Leased
Property, the fixtures and appurtenances therein (including, without limitation,
any equipment installed by Tenant in accordance with the provisions of this
Lease, and all installations required for the furnishing to the Leased Property
of the services enumerated in Article 4 hereof), and the entrance doors thereto
and, at Tenant’s sole cost and expense, shall make all repairs to the Leased
Property, whether structural or non-structural, foreseen or unforeseen, ordinary
or extraordinary, as and when needed to preserve the same in good working order
and condition and to comply with the Operating Standard. In addition, all damage
or injury to any part of the Facility, or to its fixtures, equipment and
appurtenances, or to the sidewalks or curbs adjacent to the Facility, whether
requiring structural or nonstructural repairs, caused by or resulting from (i)
the moving of any FF&E or (ii) any act, omission, neglect or improper conduct
of, Tenant’s servants, employees, invitees or licensees, or (iii) Tenant’s
Changes or the performance thereof, shall be repaired promptly, either by
Landlord at Tenant’s sole cost and expense, to the satisfaction of Landlord or,
at Landlord’s option, such repairs shall be performed by Tenant at Tenant’s sole
cost and expense. All the aforesaid repairs shall be of a quality or class equal
to the original work or construction and shall be made in accordance with the
provisions of Article 6 hereof. If Tenant fails to proceeds with due diligence
to make any repairs required to be made by Tenant, and such failure continues
for five (5) Business Days after the giving of notice by Landlord (except that
no such notice or five (5) Business Days period shall be required in any
circumstance in which Landlord reasonably deems prompt action required in order
to avoid risk of injury to person or damage to property, or which Landlord
otherwise reasonably deems an emergency), same may be made by Landlord, and the
expenses thereby incurred by Landlord shall be collectible as Tenant Charges.
Tenant shall give Landlord prompt notice of any defective condition in any
mechanical, electric, sanitary, plumbing, utility or other service system (or
any part thereof) located in, servicing or passing through the Leased Property.


30

--------------------------------------------------------------------------------


 
ARTICLE 20
 
Landlord’s Access


20.01     Tenant shall permit Landlord to erect, use, maintain and repair pipes,
ducts, cables, conduits, plumbing, vents and wires in, to and through the Leased
Property and staging, scaffolding, protective sidewalk coverings, and the like
in and around the exterior of the Facility, including, without limitation, near
the entrance to the Premises, in connection with interior and exterior
renovations and repairs and construction by Landlord as and to the extent that
Landlord may now or hereafter deem to be necessary or appropriate for the proper
operation and maintenance of the Facility or to the extent necessary to
accommodate the requirements of other tenants. All such work shall be done, so
far as practicable in the good faith judgment of Landlord, in such manner as to
avoid unreasonable and unnecessary interference with Tenant’s use of the Leased
Property but shall not be required to be done on an overtime or expedited basis
and in no event whatsoever shall Tenant be entitled to any compensation therefor
or to make any claim of constructive eviction. Landlord shall indemnify, defend
(with counsel reasonably acceptable to Tenant) and hold harmless Tenant from and
against any claim, cost, expense, liability or obligation to the extent arising
from damage to property or injury to person directly caused by Landlord in
connection with any work performed by Landlord pursuant to this provision, but
such obligation to Landlord shall not include any punitive or consequential
damages, or any damages suffered or incurred by Tenant in connection with any
interruption of or disruption of Tenant’s business or occupancy.


20.02     Landlord and any other party designated by Landlord and their
respective agents shall have the right to enter the Premises at all reasonable
times, upon reasonable notice (which notice may be oral) except in the case of
emergency, in which event notice shall not be required, (i) to examine the
Premises, (ii) to show the Premises to prospective purchasers or mortgagees of
the Facility and their respective agents and representatives or others, and
(iii) to make such repairs, alterations or additions to the Leased Property or
the Facility (without any obligation to do so) (A) as Landlord may deem
necessary or desirable, or (B) which Landlord may elect to perform following
Tenant’s failure to perform and Landlord shall be allowed to take all material
into the Premises that may be required for the performance of such work without
the same constituting an actual or constructive eviction of Tenant in whole or
in part.
 

--------------------------------------------------------------------------------


 
20.03     All parts (except surfaces facing the interior of the Premises) of all
walls, windows and doors bounding the Premises, including exterior walls,
exterior core corridor walls, and doors and entrances (other than doors and
entrances solely connecting areas within the Premises), all balconies, terraces
and roofs adjacent to the Premises, all space in or adjacent to the Premises
used for shafts, stacks, risers, fan rooms, electrical and communications
closets, stairways, mail chutes, conduits and other mechanical facilities and
Facility systems are not part of the Leased Property, and Landlord shall have
the use thereof and access thereto through the Premises for the purposes of
Facility operation, maintenance, alteration and repair.
 
ARTICLE 21
 
Signs


21.01     Tenant shall not display any lettering, sign, advertisement, notice or
object and shall permit no such display on the windows or doors or on the
exterior of the perimeter walls of the Premises or the Facility except with the
prior written consent of Landlord, which consent may be given or withheld in
Landlord’s sole and absolute discretion. Landlord shall have the right to remove
any signs, displays or other installations installed by Tenant in violation of
this Section 21.01 if Tenant shall not have removed same within twenty-four (24)
hours after Landlord shall have given written notice to Tenant of said violation
and to charge Tenant for the cost of such removal and any repairs necessitated
thereby, without liability to Landlord for such removal. In such event, Tenant
shall immediately install replacement signs, displays or other installations, as
the case may be, which are satisfactory to Landlord. Tenant shall maintain and
keep in effect at Tenant’s cost during the Term (i) all permits and licenses
required for Tenant’s signs on the exterior of the Facility and (ii) customary
insurance coverage relating to such signs naming Landlord and any other party or
person whose name is furnished by Landlord to Tenant in writing as additional
insureds thereunder. Tenant shall not place or install or suffer to be placed or
installed or maintained within the Leased Property any temporary or
non-professionally made sign of any kind or nature, nor shall Tenant place or
maintain on the Premises, including, without limitation, on the glass of any
window or door thereof, any sign, decoration, lettering, advertising matter,
shade or blind or other thing of any kind. At the Expiration Date or earlier
termination of this Lease, Tenant, at its own cost and expense, shall remove or
cause to be removed all such signs or other installations and repair any damage
to the Leased Property caused by such removal. In the event Tenant fails to
remove or cause to be removed the same within two (2) Business Days following
the Expiration Date or earlier termination of this Lease, then Landlord shall
have the right, without notice to Tenant, to remove any such signs or other
installations and to dispose of the same and to charge Tenant for the cost of
such removal and disposition and any repairs necessitated thereby without
liability to Tenant for such removal and disposition.


ARTICLE 22
 
Hazardous Material


22.01     Tenant shall not cause or permit, any Hazardous Material (as such term
is defined in the Purchase Agreement) to be brought or remain upon, kept or used
in or about the Leased Property or the Facility.


22.02     In addition to, and in no way limiting Tenant’s duties and obligations
as set forth in this Lease, or if the presence of any Hazardous Material in or
upon the Leased Property or the Facility, that Tenant causes or permits to be
brought upon, used, remained upon or kept at the Leased Property results in
contamination of the Leased Property, the Facility, the atmosphere, or any water
or waterway (including groundwater), or if contamination of the Leased Property
or the Facility by any Hazardous Material otherwise occurs for which Tenant is
otherwise legally liable to Landlord for damage resulting therefrom, Tenant
shall indemnify, save harmless, and, at Landlord’s option and with attorneys
approved in writing by Landlord (such approval not to be unreasonably withheld
or delayed), defend Landlord, Landlord’s manager, and its agents, employees,
partners, officers, directors, and mortgagees, if any, from any and all claims,
demands, damages, expenses, fees, costs, fines, penalties, suits, proceedings,
actions, causes of action, and losses of any and every kind and nature,
including, without limitation, diminution in value of the Leased Property or the
Facility, damages for the loss or restriction on use of the rentable or usable
space or of any amenity of the Leased Property or the Facility, damages arising
from any adverse impact on marketing space in the Facility, and sums paid in
settlement of claims and for attorney’s fees, consultant fees and expert fees,
which may arise during or after the Term or any extension thereof as a result of
such contamination, including, without limitation, costs and expenses incurred
in connection with any investigation of site conditions or any cleanup,
remedial, removal or restoration work required by any federal, state or local
governmental agency, or political subdivision because of Hazardous Material
present on or about the Leased Property or the Facility or anywhere else which
emanated from Tenant or the Leased Property. Without limiting the foregoing, if
the presence of any Hazardous Material on or about the Leased Property or the
Facility, caused or permitted by Tenant results in any contamination of the
Leased Property or the Facility, Tenant shall, at its sole expense, promptly
take all actions as are necessary to return the Leased Property and/or the
Facility to the condition existing prior to the introduction of any such
Hazardous Material to the Leased Property and/or the Facility; provided,
however, that Landlord’s approval of such actions shall first be obtained. The
provisions of this Section 22.03 shall survive the Expiration Date or earlier
termination of this Lease.
 
32

--------------------------------------------------------------------------------


 
22.03     If any laws, orders, rules or regulations of any applicable
governmental authority require that any asbestos or other Hazardous Material
contained in or about the Leased Property be removed, encapsulated or otherwise
remediated in any particular manner in connection with any Tenant’s Changes,
then it shall be Tenant’s obligation, at Tenant’s expense, to remove encapsulate
or otherwise remediate such asbestos or any other Hazardous Material in
accordance with all such laws, orders, rules and regulations. In the event
Tenant is required to remediate such asbestos or other Hazardous Material in
accordance with the foregoing provisions of this Article 22, then
notwithstanding anything herein to the contrary, Landlord, at Landlord’s
election, shall have the option to remediate such asbestos or other Hazardous
Material and, in such event, Tenant shall reimburse Landlord, as Tenant Charges,
for all of Landlord’s costs and expenses in connection therewith within ten (10)
days next following the rendition of a statement by Landlord to Tenant
requesting such reimbursement.


ARTICLE 23
 
Casualty


23.01     In the event of any fire or other casualty constituting a Non-Material
Casualty or a Material Casualty (as such terms are defined in the Purchase
Agreement) which does not result in the termination of the Purchase Agreement,
this Lease shall continue in full force and effect, and (a) if the casualty
shall occur prior to the date that is ninety (90) days prior to the Closing,
Landlord shall repair the damage to and restore and rebuild the Facility and the
Leased Property (excluding Tenant’s improvements and betterments and the FF&E)
with reasonable dispatch after notice to it of the damage or destruction and the
collection of the insurance proceeds attributable to such damage, provided that
Landlord shall not be required to expend any amount in excess of the insurance
proceeds actually received by Landlord with respect to such casualty, and (b)
Tenant shall repair the damage to and restore and repair Tenant’s improvements
and betterments and the FF&E with reasonable dispatch after such damage or
destruction. Such work by Tenant shall be deemed Tenant’s Changes for the
purposes of Article 6 hereof. Notwithstanding the provisions of this Section
23.01 to the contrary, if the casualty shall occur within ninety (90) days prior
to Closing, then Landlord shall have no obligation to restore the Facility or
the Leased Property and the provisions of Section 16.4(b) of the Purchase
Agreement shall apply to the rights and obligations of Landlord and Tenant in
such circumstances.
 
33

--------------------------------------------------------------------------------


 
23.02     In the event that a Material Casualty (as such term is defined in the
Purchase Agreement) results in the termination of the Purchase Agreement, this
Lease shall automatically terminate simultaneously with the termination of the
Purchase Agreement. Neither party shall have any right to terminate this Lease
as a result of a fire or other casualty except in the event of a Material
Casualty which results in the termination of the Purchase Agreement.


23.03     Landlord will not be obligated to carry insurance of any kind on the
FF&E or any improvements and betterments, and shall not be obligated to repair
any damage to or replace any FF&E. Tenant agrees to look first to its insurance
for recovery of any damage to or loss of FF&E. If Tenant shall fail to maintain
such insurance, Landlord shall have the right to obtain same and the cost
thereof shall be Tenant Charges under this Lease and payable by Tenant to
Landlord on demand.




ARTICLE 24
 
Condemnation


24.01     In the event of any Non-Material Taking or any Material Taking (as
such terms are defined in the Purchase Agreement) that does not result in the
termination of the Purchase Agreement, this Lease shall continue in full force
and effect. In the event of any Material Taking which results in the termination
of the Purchase Agreement, this Lease shall automatically terminate
simultaneously with the termination of the Purchase Agreement. The proceeds of
any condemnation award shall be paid in accordance with the provisions of
Section 16.4(a) of the Purchase Agreement.


ARTICLE 25
 
Estoppel Certificate


25.01     Tenant agrees, at any time and from time to time, as requested by
Landlord, upon not less than ten (10) Business Days prior notice, to execute and
deliver to Landlord a statement certifying that this Lease is unmodified and in
full force and effect (or if there have been modifications that the same is in
full force as modified and stating the modifications), certifying the dates to
which the Tenant Charges have been paid, stating whether or not, to the best
knowledge of Tenant, Landlord is in default in performance of any of its
obligations under this Lease, and, if so, specifying each such default of which
Tenant may have knowledge, and certifying as to any other information regarding
this Lease as Landlord shall reasonably request, it being intended that any such
statement delivered pursuant hereto may be relied upon by others with whom
Landlord may be dealing.


ARTICLE 26
 
Miscellaneous


26.01     Each term, covenant, agreement, obligation or other provision of this
Lease on Tenant’s part to be performed shall be deemed and construed as a
separate and independent covenant of Tenant, not dependent upon any of the other
terms of this Lease. This Lease shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Lease to be drafted. In the event of any action, suit, arbitration, dispute or
proceeding affecting the terms of this Lease, no weight shall be given to any
deletions or striking out of any of the terms of this Lease contained in any
draft of this Lease and no such deletion or strike out shall be entered into
evidence in any such action, suit, arbitration, dispute or proceeding nor given
any weight therein.
 
34

--------------------------------------------------------------------------------


 
26.02     Neither the submission of this Lease form to Tenant nor the execution
of this Lease by Tenant shall constitute an offer by Landlord to lease the
Leased Property to Tenant. This Lease shall not be or become binding upon
Landlord to any extent or for any purpose unless and until it is executed by
Landlord and a fully executed counterpart thereof is delivered to Tenant.


26.03     This Lease shall be governed in all respects by the laws of the State
of New Jersey.


26.04     If, in connection with obtaining financing for the Facility, a bank,
insurance company or other lending institution shall request reasonable
modifications to this Lease as a condition to such financing, Tenant will not
unreasonably withhold, delay or defer its consent thereto, provided that such
modifications do not increase the monetary obligations of Tenant hereunder, and
do not materially increase any other obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created.


26.05     The Schedules and/or Exhibits annexed to this Lease shall be deemed
part of this Lease with the same force and effect as if such Schedules and/or
Exhibits were numbered Articles of this Lease.


26.06     Tenant acknowledges that it has no rights to any development rights,
“air rights” or comparable rights appurtenant to the Facility, and consents,
without further consideration, to any utilization of such rights by Landlord and
agrees to promptly execute and deliver any instruments which may be requested by
Landlord, including instruments merging zoning lots, evidencing such
acknowledgment and consent.


26.07     If any of the provisions of this Lease, or the application thereof to
any person or circumstances, shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such provision or provisions
to persons or circumstances other than those as to whom or which it is held
invalid or unenforceable, shall not be affected thereby, and every provision of
this Lease shall be valid and enforceable to the fullest extent permitted by
law.


26.08     Tenant shall not place or permit to be placed any vending machines in
the Leased Property, except with the prior written consent of Landlord in each
instance.


26.09     The Article headings of this Lease are for convenience only and are
not to be given any effect whatsoever in construing this Lease.


26.10     Landlord and Tenant each represent that the individual signing this
Lease on its behalf is duly authorized to sign this Lease on its behalf.


26.11     Tenant shall not record this Lease or any memorandum hereof, and any
such recording of this Lease by Tenant shall be invalid and of no force or
effect.


26.12     All references in this Lease to Sections and Articles shall be deemed
to refer to Sections and Articles in this Lease.


26.13     Except as expressly provided in Article 23 and Article 24 hereof, the
obligations of Tenant under this Lease shall be in no way affected, impaired or
excused, nor shall Landlord have any liability whatsoever to Tenant, nor shall
it be deemed a constructive eviction because Landlord is unable to fulfill, or
is delayed in fulfilling, any of its obligations under this Lease by reason of
strike, lock-out or other labor trouble, governmental preemption of priorities
or other controls in connection with a national or other public emergency or
shortages of fuel, supplies or labor resulting therefrom, or any other cause,
whether similar or dissimilar, beyond Landlord’s reasonable control.
 
35

--------------------------------------------------------------------------------




26.14     The execution and performance of this Lease, Landlord’s and Tenant’s
review and approval rights (if any) described in this Lease, the agreements of
the parties in this Lease and the exercise of any rights hereunder, are not
intended, and shall not be construed, to create a partnership, joint venture or
co-tenancy between Landlord and Tenant. Furthermore, the execution of this Lease
by Landlord and Tenant shall not create (and neither Landlord nor Tenant intends
to create) any relationship of principal and agent between Landlord or Tenant,
or any partnership or joint venture relationship between Landlord and Tenant.
Neither Landlord nor Tenant shall be deemed to be a fiduciary of the other
party.


26.15     Landlord shall have the right to establish, modify, change and enforce
rules and regulations with respect to the Facility and Tenant shall observe and
comply with all such rules and regulations. Nothing contained in this Lease
shall impose upon Landlord any obligation to enforce any rules and regulations
or terms, covenants or conditions in any other lease against any other Facility
tenant, and Landlord shall not be liable to Tenant for violation of the rules
and regulations by any other tenant, its employees, agents, visitors or
licensees.


26.16     Landlord and Tenant acknowledge and agree that this is a “net” Lease
and the amounts payable by Tenant hereunder shall not be subject to offset,
abatement, defense, or counterclaim of any kind and, except as specifically set
forth herein, Landlord shall not be required to provide any service or incur any
expense with respect to the Leased Property or Tenant’s use and operation
thereof.


26.17     This Lease constitutes the entire agreement between Landlord and
Tenant with respect to the subject matter hereof, and any prior understandings
and agreements between the parties have been merged into this Lease and the
Purchase Agreement. This Lease may not be changed, modified, or discharged, in
whole or in part, except by a writing made after the date hereof signed by the
party against whom enforcement of the change, modification, or discharge is
sought. Nothing in this provision shall waive, terminate or affect the Purchase
Agreement, or the references in this Lease to the Purchase Agreement.


26.18     This Lease may be executed in any number of counterparts, each of
which shall, when executed, be deemed to be an original and all of which shall
be deemed to be one and the same instrument. This Lease may be executed by
facsimile signature, which shall be as binding as original signature.


26.19     Tenant and the guarantors of this Lease hereby confirm that they have
reviewed and approved the Purchase Agreement.


26.20     Anything in this Lease to the contrary notwithstanding, Tenant (unless
otherwise directed by Landlord) at all times freely shall allow all persons
(provided such persons are properly attired) reasonable access and egress to and
from the portion of the Facility rented under the Restaurant Lease (as defined
in the Purchase Agreement) across the Premises and to and from the portion of
the Facility operated as a Hotel, including, without limitation, use of the
corridor connecting the Premises, the portion of the Facility rented under the
Restaurant Lease, and the portion of the Facility operated as a Hotel.
 
36

--------------------------------------------------------------------------------


 
26.21      (a)     Tenant acknowledges, that, with the consent of Buyer’s
Principals, Landlord has requested that Kroll Inc. or an affiliate of Kroll Inc.
conduct background investigations concerning Buyer’s Principals and provide
reports of such investigations (“Kroll Reports”).
 
(b)     In the event that any of the Kroll Reports include any information
concerning any of Buyer’s Principals that Landlord, in Landlord’s reasonable
judgment, deems of such nature that Landlord’s reputation could be adversely
affected by engaging in a transaction with any of Buyer’s Principals or
otherwise being associated with any of Buyer’s Principals, then Seller shall
have the right to terminate this Lease by notice to Tenant (it being agreed by
Tenant that notice by the seller under the Purchase Agreement to the buyer
thereunder terminating the Purchase Agreement shall ipso facto also be deemed
notice to Tenant under this Lease by Landlord terminating this Lease pursuant to
this provision) in which event this Lease shall thereupon be deemed terminated,
and neither party hereto shall have any obligations of any nature to the other
hereunder or by reason hereof, except for those provisions that expressly
survive such termination; provided, however, that such notice terminating this
Lease pursuant to this provision must be given not later than the date ten (10)
days after receipt by Landlord of the last of the Kroll Reports concerning
Buyer’s Principals to be received by Landlord.    


ARTICLE 27
 
Guaranty.


27.01     To induce Landlord to enter into this Lease, David Weiss and Daniel
Sawicki (individually and collectively, jointly and severally, “Guarantor”) in
accordance with and subject to the provisions of this Article 27 (this
“Guaranty”), jointly and severally, absolutely, unconditionally and irrevocably
guarantees, as a primary obligor and not merely as a surety: (i) the full and
prompt payment of all Tenant Charges, and (ii) the full and timely performance
of all covenants, terms, conditions, obligations, indemnities, and agreements to
be performed by Tenant under this Lease (all of the obligations described in
clauses (i) and (ii), collectively, the “Obligations”).


27.02     Guarantor agrees with Landlord that (i) any action, suit or proceeding
of any kind or nature whatsoever (an “Action”) commenced by Landlord against
Guarantor to collect any Tenant Charges due under this Lease for any month or
months shall not prejudice in any way Landlord’s rights to collect any such
amounts due for any subsequent month or months throughout the term of this Lease
in any subsequent Action, (ii) Landlord may, at its option, without prior notice
or demand, join Guarantor in any Action against Tenant in connection with or
based upon this Lease or any of the Obligations, (iii) Landlord may, to the
extent permitted under this Guaranty, seek and obtain recovery against Guarantor
in an Action against Tenant or in any independent Action against Guarantor
without Landlord first asserting, prosecuting, or exhausting any remedy or claim
against Tenant or against any security of Tenant held by Landlord under this
Lease, and (iv) Guarantor will be conclusively bound in any jurisdiction by a
judgment in any Action by Landlord against Tenant, as if Guarantor were a party
to such Action, even though Guarantor is not joined as a party in such Action.


27.03     This Guaranty is an absolute and unconditional guaranty of payment and
of performance, and not of collection, and shall be enforceable against
Guarantor without the necessity of the commencement by Landlord of any Action
against Tenant, and without the necessity of any notice of nonpayment,
nonperformance or nonobservance, or any notice of acceptance of this Guaranty,
or of any other notice or demand to which Guarantor might otherwise be entitled,
all of which Guarantor hereby expressly waives in advance.


27.04     This Guaranty is a continuing guarantee and will remain in full force
and effect notwithstanding, and the liability of Guarantor hereunder shall be
absolute and unconditional irrespective of: (i) any modifications, amendments or
termination of this Lease, (ii) any releases or discharges of Tenant other than
the full release and complete discharge of all of the Obligations, (iii) any
extension of time that may be granted by Landlord to Tenant, (iv) any assignment
or transfer of all of any part of Tenant’s interest under this Lease, (v) any
further subletting of the Premises, (vi) any other dealings or matters occurring
between Landlord and Tenant, (viii) the taking by Landlord of any additional
guarantees from other persons or entities, (viii) the releasing by Landlord of
any other guarantor, (ix) Landlord’s release of any security provided under this
Lease, or (x) Landlord’s failure to perfect any landlord’s lien or other
security interest available under applicable law. Guarantor hereby consents,
prospectively, to Landlord’s taking or entering into any or all of the foregoing
actions. This Guaranty and the liability of Guarantor hereunder shall not be
impaired, modified, changed, stayed, released or limited in any manner
whatsoever by any impairment, modification, change, release, limitation or stay
of the liability of Tenant or its estate in bankruptcy resulting from the
operation of any present or future provision of the United States Bankruptcy
Code or any other statute or from the decision of any court interpreting any of
the same. It is understood that this Guaranty shall cease and shall be no longer
effective upon the Expiration Date or earlier termination of this Lease except
for obligations of Tenant that are specifically referenced in this Lease to
survive the Expiration Date or termination of this Lease, or that have accrued
under this Lease prior to the Expiration Date or sooner termination of this
Lease, which surviving obligations are specifically agreed to include, without
limitation, any indemnification obligations of Tenant pursuant to this Lease.
 
37

--------------------------------------------------------------------------------


 
27.05     Guarantor waives (i) notice of acceptance of this Guaranty, (ii)
notice of any actions taken by Landlord or Tenant under this Lease or any other
agreement or instrument relating thereto, (iii) notice of any and all defaults
by Tenant in the payment of Tenant Charges, or of any other defaults by Tenant
under this Lease, and (iv) all other notices, demands and protests, and all
other formalities of every kind in connection with the enforcement of the
Obligations, omission of or delay in which, but for the provisions of this
Section 27.05, might constitute grounds for relieving Guarantor of his
obligations hereunder.


27.06     Guarantor waives trial by jury of any and all issues arising in any
Action upon, under or in connection with this Guaranty, this Lease, the
Obligations, and any and all negotiations or agreements in connection therewith.


27.07     Guarantor represents and warrants to Landlord that:


(a)     Guarantor is a citizen of United States of America and has all requisite
power and authority to enter into and perform his obligations under this
Guaranty.


(b)     The execution, delivery and performance by Guarantor of this Guaranty
does not and will not (i) contravene applicable law or any contractual
restriction binding on or affecting Guarantor or any of his properties, or (ii)
result in or require the creation of any lien, security interest or other charge
or encumbrance upon or with respect to any of his properties.


(c)     This Guaranty is a legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms.


27.08     There is no action, suit or proceeding pending or threatened against
or otherwise affecting Guarantor before any court or other governmental
authority or any arbitrator which may materially adversely affect Guarantor’s
ability to perform its obligations under this Guaranty.


27.09     Guarantor owns 100% of the membership interest in Tenant.
 
38

--------------------------------------------------------------------------------


 
27.10     All consents, notices, demands, requests, approvals or other
communications given under this Guaranty shall be given as provided this Lease
and shall be addressed to Guarantor at Guarantor’s address set forth on the
signature page of this Lease.


27.11     Guarantor hereby irrevocably (i) submits to the jurisdiction of any
New Jersey or Federal court sitting in New Jersey in any Action arising out of
or relating to this Guaranty, and (ii) agrees that all claims in respect of such
Action may be heard and determined in such New Jersey State or Federal court.
Service of process in any such Action may be made by mailing or delivering such
process to Guarantor at his address specified on the signature page hereof.
Guarantor agrees that a final judgment in any such Action shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner permitted by law. Nothing set forth herein shall limit or affect
Landlord’s right to serve legal process in any other manner permitted by law.


27.12     Guarantor irrevocably waives, to the fullest extent permitted by law,
and agrees not to assert, by way of motion, as a defense or otherwise (i) any
objection which it may have or may hereafter have to the laying of the venue of
any such Action brought any of the courts described in Section 27.11 hereof,
(ii) any claim that any such Action brought in any such court has been brought
in an inconvenient forum, or (iii) any claim that Guarantor is not personally
subject to the jurisdiction of any such courts. Guarantor agrees that final
judgment in any such Action brought in any such court shall be conclusive and
binding upon Guarantor and may be enforced by Landlord in the courts of any
state, in any federal court, and in any other courts having jurisdiction over
Guarantor or any of his property, and Guarantor agrees not to assert any
defense, counterclaim or right of set-off in any Action brought by Landlord to
enforce such judgment.


27.13     Guarantor hereby irrevocably waives, with respect to himself and his
property, any immunity from the jurisdiction of any court or from any legal
process, to which Guarantor may be entitled, and agrees not to assert any claims
of any such immunities in any Action brought by Landlord under or in connection
with this Guaranty. Guarantor acknowledges that the making of such waivers, and
Landlord’s reliance on the enforceability thereof, is a material inducement to
Landlord to enter into this Lease.


27.14     Guarantor specifically acknowledges and agrees to the provisions set
forth in Section 12.06 of this Lease.


27.15     The provisions, covenants and guaranties of this Guaranty shall be
binding upon Guarantor and his heirs, successors, legal representatives and
assigns, and shall inure to the benefit of Landlord and its successors and
assigns, and shall not be deemed waived or modified unless such waiver or
modification is specifically set forth in writing, executed by Landlord or its
successors and assigns, and delivered to Guarantor.


27.16     Guarantor may execute this instrument in counterparts each of which
shall, when executed, be deemed to be an original and all of which shall be
deemed to be one and the same instrument. Guarantor may execute this instrument
by facsimile signature, which shall be as binding as original signature.


[Signature Page Follows]




39

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Lease as of the date set
forth above.
 

        LANDLORD:   WO GRAND HOTEL, LLC    By    WILSHIRE ENTERPRISES, INC.,   
    Managing Member        By:      

--------------------------------------------------------------------------------

Daniel C. Pryor   President

              TENANT:   PLEASANT VALLEY 350 CATERING ASSOCIATES, L.L.C.       
By:      

--------------------------------------------------------------------------------

Name:   Title:   Managing Member

 

As to Article 27:    Guarantor:       

--------------------------------------------------------------------------------

Name:  David Weiss
 
 
 

--------------------------------------------------------------------------------

Address:  
 
 

--------------------------------------------------------------------------------

 
 






--------------------------------------------------------------------------------

Name:  Daniel Sawicki
 
 

--------------------------------------------------------------------------------

Address:
  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  


 
40

--------------------------------------------------------------------------------



EXHIBIT A


Facility Floor Plan


The floor plan which follows is intended solely to identify the general location
of the Facility, and should not be used for any other purpose. All areas,
dimensions and locations are approximate, and any physical conditions indicated
may not exist as shown.
 
 
 
A-1

--------------------------------------------------------------------------------


 
[exhibita.jpg]


A-2

--------------------------------------------------------------------------------



EXHIBIT B


Premises Floor Plan


The floor plan which follows is intended solely to identify the general location
of the Premises, and should not be used for any other purpose. All areas,
dimensions and locations are approximate, and any physical conditions indicated
may not exist as shown.
 
 
B-1

--------------------------------------------------------------------------------


 
[exhibitb.jpg]




B-2

--------------------------------------------------------------------------------



EXHIBIT C


Landlord’s Reservations




The following schedule of Landlord’s Reservations shall apply only to the extent
such Reservations pertain to dates after the commencement of the term of this
Lease.






Banquet Functions For 2005
 
Banquet
Type
Date
Liquor (Y/N)
       
Hershkowitz Party
Barmitzvah
10/1/05
N
       
UMDNJ
Lunch Meeting
10/15/05
N
       
POA
Business Meeting
10/19/05
N
       
Travel Impressions
Travel Expo
10/26/05
Y
       
Kraus Hamlet
Wedding
10/29/05
Y
       
Rooney Party
Sweet 16
11/4/05
Y
       
Pecknay Party
Batmitzvah
11/12/05
Y
       
POA
Business Meeting
11/16/05
N
       
Blassberg Party
Wedding
11/26/05
Y
       
Continental Systems
Holiday Party
12/9/05
Y
       
Spurling Party
Batmitzvah
12/17/05
Y

 
 
C-1

--------------------------------------------------------------------------------






Banquet Functions For 2006.
   
Liquor (Y/N)
       
Garfinkel Barmitzvah
1/7/06
Richfield Regency
Y
       
American Savings Meeting
1/19/06
Inhouse
N
       
Buchbinder Barmitzvah
2/10-2/12/06
Total Event
Y
       
Schwartz Barmitzvah
3/4/06
Total Event
Y
       
Glinn Barmitzvah
4/23/06
Richfield Regency
Y
       
Freeman Wedding
5/28/06
TBD
Y
       
Wilder Barmitzvah
6/3/06
Richfield Regency
Y
       
Miller Barmitzvah
6/10/06
Richfield Regency
Y
       
Berkowitz Barmitzvah
10/28-29/06
Prestige
Y

 
 
C-2

--------------------------------------------------------------------------------


 